CREDIT AGREEMENT

Dated as of July 19, 2010

among

GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP,

G&E HC REIT II LACOMBE MOB, LLC, AND

G&E HC REIT II PARKWAY MEDICAL CENTER, LLC,
as the Borrower,

and

BANK OF AMERICA, N.A.,
as the Administrative Agent

1

TABLE OF CONTENTS

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

                    1.01    
Defined Terms.
    1     1.02    
Other Interpretive Provisions
    1     1.03    
Accounting Terms.
    20     1.04    
Rounding.
    20     1.05    
Times of Day.
    21     1.06    
[Reserved].
    22     1.07    
Addition/Removal/Substitution of Borrowing Base Properties.
    22  

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

                    2.01    
Committed Loans.
    23     2.02    
Borrowings.
    23     2.03    
[Reserved].
    23     2.04    
[Reserved].
    23     2.05    
Prepayments.
    24     2.06    
Termination or Reduction of Commitments.
    24     2.07    
Repayment of Loans.
    24     2.08    
Interest.
    25     2.09    
Fees and Escrow Accounts.
    26     2.10    
Computation of Interest and Fees; Retroactive Adjustments of Interest Rate.
    27     2.11    
Evidence of Debt.
    27     2.12    
Payments Generally; Administrative Agent’s Clawback.
    27     2.13    
Sharing of Payments by Lenders.
    29     2.14    
Extension of Maturity Date.
    29     2.15    
Reserved.
    31     2.16    
[Reserved].
    31     2.17    
[Reserved].
    31     2.18    
Defaulting Lenders.
    31  

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

                 
3.01
  Taxes.     33  
3.02
  Survival.     33  

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

                 
4.01
  Conditions of Closing the Loan and Initial Credit Extension.     36  
4.02
  Conditions to all Credit Extensions.     39  

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

                    5.01    
Existence, Qualification and Power.
    40     5.02    
Authorization; No Contravention.
    40     5.03    
Governmental Authorization; Other Consents.
    40     5.04    
Binding Effect.
    40     5.05    
Financial Statements; No Material Adverse Effect.
    41     5.06    
Litigation.
    41     5.07    
No Default.
    41     5.08    
Ownership of Property; Liens; Investments.
    41     5.09    
Environmental Compliance.
    42     5.10    
Insurance.
    43     5.11    
Taxes.
    43     5.12    
ERISA Compliance.
    44     5.13    
Subsidiaries; Equity Interests.
    44     5.14    
Margin Regulations; Investment Company Act.
    45     5.15    
Disclosure.
    45     5.16    
Compliance with Laws.
    45     5.17    
Taxpayer Identification Number.
    46     5.18    
Intellectual Property; Licenses, Etc.
    46     5.19    
Solvency.
    46     5.20    
Casualty, Etc.
    46     5.21    
Labor Matters.
    46     5.22    
REIT Status.
    46     5.23    
Collateral Documents.
    47     5.24    
Borrowing Base Properties.
    47  

ARTICLE VI. AFFIRMATIVE COVENANTS

                    6.01    
Financial Statements.
    47     6.02    
Certificates; Other Information.
    47     6.03    
Notices.
    48     6.04    
Payment of Obligations.
    50     6.05    
Preservation of Existence, Etc.
    51     6.06    
Maintenance of Properties.
    51     6.07    
Maintenance of Insurance.
    52     6.08    
Compliance with Laws and Contractual Obligations.
    52     6.09    
Books and Records.
    52     6.10    
Inspection Rights.
    52     6.11    
Use of Proceeds.
    52     6.12    
Additional Borrowers.
    52     6.13    
Pledged Equity Interests; Real Property and Other Collateral.
    53     6.14    
Further Assurances.
    53     6.15    
Compliance with Terms of Approved Ground Leases; Material Easement Agreements.
    54     6.16    
[Reserved].
    58     6.17    
[Reserved].
    58     6.18    
Additional Insurance Requirements for Borrowing Base Properties.
    58     6.19    
Updated Appraisals.
    61     6.20    
Title Insurance Policy.
    62     6.21    
Borrowing Base Covenants.
    62  

ARTICLE VI. AFFIRMATIVE COVENANTS

                    7.01    
Liens.
    62     7.02    
Investments.
    62     7.03    
Indebtedness.
    63     7.04    
Fundamental Changes.
    64     7.05    
Dispositions.
    64     7.06    
Restricted Payments.
    64     7.07    
Change in Nature of Business.
    65     7.08    
Transactions with Affiliates.
    65     7.09    
Burdensome Agreements.
    65     7.10    
Use of Proceeds.
    65     7.11    
Borrowing Base Covenants.
    66     7.12    
Capital Expenditures.
    66     7.13    
Accounting Changes.
    66     7.14    
Ownership of Subsidiaries.
    66     7.15    
Leases.
    66     7.16    
Sale Leasebacks.
    66     7.17    
Intentionally Omitted.
    66     7.18    
Additional Borrowing Base Property Matters.
    66     7.19    
Insurance Proceeds and Condemnation Awards.
    67  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

                    8.01    
Events of Default.
    68     8.02    
Remedies Upon Event of Default.
    70     8.03    
Application of Funds.
    71     8.04    
Special Provision Regarding Failure to Comply with Borrowing Base.
    71  

ARTICLE IX. ADMINISTRATIVE AGENT

                    9.01    
Appointment and Authority.
    72     9.02    
Rights as a Lender.
    72     9.03    
Exculpatory Provisions.
    72     9.04    
Reliance by Administrative Agent.
    73     9.05    
Delegation of Duties.
    73     9.06    
Resignation of Administrative Agent.
    74     9.07    
Non-Reliance on Administrative Agent and Other Lenders.
    74     9.08    
No Other Duties, Etc.
    74     9.09    
Administrative Agent May File Proofs of Claim.
    75     9.10    
Collateral Matters.
    75     9.11    
Secured Hedge Agreements.
    76  

ARTICLE X. MISCELLANEOUS

                    10.01    
Amendments, Etc.
    76     10.02    
Notices; Effectiveness; Electronic Communication.
    78     10.03    
No Waiver; Cumulative Remedies; Enforcement.
    80     10.04    
Expenses; Indemnity; Damage Waiver.
    80     10.05    
Payments Set Aside.
    82     10.06    
Successors and Assigns.
    82     10.07    
Treatment of Certain Information; Confidentiality.
    86     10.08    
Right of Setoff.
    87     10.09    
Interest Rate Limitation.
    87     10.10    
Counterparts; Integration; Effectiveness.
    88     10.11    
Survival of Representations and Warranties.
    88     10.12    
Severability.
    88     10.13    
Replacement of Lenders.
    88     10.14    
Governing Law; Jurisdiction; Etc.
    89     10.15    
Waiver of Jury Trial.
    90     10.16    
No Advisory or Fiduciary Responsibility.
    90     10.17    
Electronic Execution of Assignments and Certain Other Documents.
    91     10.18    
USA PATRIOT Act.
    91     10.19    
Entire Agreement.
    91     10.20    
Rights of Contribution.
    91     10.21    
Joint and Several Liability.
    92   SIGNATURES     S-1  

          SCHEDULES     2.01
5.06  
Commitments and Applicable Percentages
Litigation
5.08(b) Existing Liens   5.13 (a)  
Capital Structure of Guarantor and Borrower
5.13(b) Subsidiaries, Loan Parties 5.24
10.02  
Borrowing Base Properties
Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS  


Form of  


A
B
C
D
E  
Note
Borrowing Base Compliance Certificate
Assignment and Assumption
Mortgage
Joinder Agreement

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of July 19, 2010, among
GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP, a Delaware limited partnership
(“G&E Healthcare Borrower”), G&E HC REIT II LACOMBE MOB, LLC, a Delaware limited
liability company (“Lacombe BBP Borrower”) and G&E HC REIT II PARKWAY MEDICAL
CENTER, LLC, a Delaware limited liability company (“Parkway BBP Borrower”; and
with G&E Healthcare Borrower and Lacombe BBP Borrower, hereinafter referred to,
individually and collectively, as the “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a "Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent.

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

"Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

"Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

"Advisor” has the meaning specified in Section 5.18.

"Advisory Agreement” has the meaning specified in Section 5.18.

"Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

"Aggregate Commitments” means the Commitments of all the Lenders.

"Agreement” means this Credit Agreement.

"Applicable Margin” means three and three-quarters percent (3.75%) per annum.

"Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.18. If the commitment of each Lender to make Loans have
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

"Appraisal” means, with respect to each Borrowing Base Property, a
FIRREA-compliant MAI appraisal of such Borrowing Base Property ordered by the
Administrative Agent, from an appraiser and in form and substance acceptable to
the Administrative Agent and initially dated as of a date not more than ninety
(90) days prior to the date on which such Borrowing Base Property is first
included in the calculation of the Borrowing Base, and any such new or updated
appraisals meeting the foregoing requirements (other than the initial date)
obtained by the Administrative Agent pursuant to Section 6.19.

"Appraised Value” means, as of any date of determination, for each Borrowing
Base Property existing as of such date, the most-recently obtained “as-is”
appraised value of such Borrowing Base Property as set forth in a
FIRREA-compliant MAI appraisal commissioned, reviewed and approved (in its
reasonable discretion) by the Administrative Agent.

"Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

"Approved Ground Lease” means a ground lease that is in form and substance
reasonably acceptable to the Administrative Agent (as evidenced by its approval
of the BBP Deliverables related to a proposed Borrowing Base Property that is
subject to a ground lease), which ground lease shall, without limitation,
provide for notice to any leasehold mortgagee or the beneficiary under any
leasehold deed of trust (or any other Person in a similar capacity) of any
default by the ground lessee thereunder and an opportunity (but not an
obligation) for the recipient of such notice to cure such default on terms
satisfactory to the Administrative Agent and shall otherwise conform to the
Administrative Agent’s requirements with respect to ground leases.

"Approved Manager” means any property manager which shall be approved in writing
by Administrative Agent as of the Closing Date or are otherwise approved
following the Closing Date by the Administrative Agent and who are engaged to
manage one (1) or more Borrowing Base Properties pursuant to management
agreements in form and substance reasonably acceptable to the Administrative
Agent and the Lenders between the applicable manager and the owner thereof or
the BBP Subsidiary that has leased such Borrowing Base Property from the owner
thereof.

"Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

"Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit C or any other form approved by the Administrative Agent.

"Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, and (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06.

"Bank of America” means Bank of America, N.A. and its successors and/or assigns.

"BBA LIBOR” has the meaning specified in Section 2.08(a).

"BBA LIBOR Daily Floating Rate” has the meaning specified in Section 2.08(a).

"BBP Cost” means the amount of actual approved acquisition costs, fees and
customary closing costs incurred by the Borrower (all of which shall be subject
to the Administrative Agent’s approval in it sole discretion) in connection with
the acquisition by the Borrower of the applicable Borrowing Base Properties.

"BBP Deliverables” means, with respect to each Real Property for which the
Borrowers seek approval as a “Borrowing Base Property” the following items
(except to the extent otherwise agreed in writing by the Administrative Agent):
(i) an Appraisal with respect to such property; (ii) a legal description and
ALTA survey of such property, together with photographs (interior and exterior)
thereof; (iii) a commitment from a title policy issuer acceptable to the
Administrative Agent to issue a lender’s title policy with respect to such
property in an amount, containing exceptions, with such available endorsements
and otherwise on terms and conditions acceptable to the Administrative Agent,
together with copies of all title exceptions related thereto; (iv) an
environmental site assessment with respect to such property dated within twelve
(12) months prior to the projected closing date for such property, performed by
an engineering firm, and of a scope and in form and content satisfactory to the
Administrative Agent, and complying with the Administrative Agent’s established
guidelines (an “Environmental Report”); (v) a structural engineering and/or
property condition report with respect to such property; (vi) evidence of
insurance with respect to such property in form and substance acceptable to the
Administrative Agent; (vii) evidence regarding whether such property is
designated by FEMA as having special flood or mud slide hazards; (viii) a copy
of the management agreement with an Approved Manager respecting such property,
together with an assignment and subordination of such management agreement in
form and substance satisfactory to Administrative Agent; (ix) copies of all
leases entered into with respect to the subject property which shall be in form
and substance satisfactory to Administrative Agent; (x) subordination,
non-disturbance and attornment agreements from tenants leasing at least sixty
percent (60%) of the gross leasable area of such property, in form, content and
manner of execution acceptable to the Administrative Agent; (xi) estoppel
certificates from tenants leasing at least seventy five percent (75%) of the
gross leasable area of such property, in form, content and manner of execution
acceptable to the Administrative Agent; (xii) to the extent such property is
ground leased to the applicable BBP Subsidiary, a copy of the executed ground
lease which shall be an Approved Ground Lease, (xiii) to the extent such
property is ground leased to the applicable BBP Subsidiary, a ground lease
estoppel certificate from the ground lessor, in form, content and manner of
execution acceptable to the Administrative Agent; (xiv) all of the
organizational documents of the BBP Subsidiary; (xv) executed deeds of trust,
trust deeds, deeds to secure debt, mortgages, leasehold mortgages and leasehold
deeds of trust, in form and substance satisfactory to Administrative Agent and
covering the subject property to be brought in as a Borrowing Base Property
(together with an assignments of leases and rents referred to therein, if any),
and (xvi) such other documentation as may be reasonably required by the
Administrative Agent.

"BBP Subsidiary” of the G&E Healthcare Borrower means a corporation,
partnership, joint venture, limited liability company or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such G&E Healthcare Borrower and which has
either (a) executed this Agreement, or (b) executed a Joinder Agreement. Unless
otherwise specified, all references herein to a “BBP Subsidiary” or to “BBP
Subsidiaries” shall refer to a subsidiary or subsidiaries of the G&E Healthcare
Borrower which has either (a) executed this Agreement, or (b) executed a Joinder
Agreement.

"BBP Value” means, as of any date of determination, the aggregate sum of the
“as-is” appraised value of the assets from time to time qualifying as Borrowing
Base Properties pursuant to the most-recently obtained Appraisal related
thereto.

"Borrower” has the meaning specified in the introductory paragraph hereto, each
Person that is required to be a Borrower pursuant to Section 6.12, as identified
on the signature pages hereto as a “Borrower” as of the Closing Date, and each
other Person or BBP Subsidiary that becomes a Borrower after the Closing Date
pursuant to the terms hereof as required by Section 6.12, in each case together
with their successors and permitted assigns. Borrower may used individually or
collectively, as the context requires or as determined by the Administrative
Agent in its sole discretion.

"Borrower Materials” has the meaning specified in Section 6.02.

"Borrowing” means a Committed Borrowing.

"Borrowing Base” means, as of any date of calculation, the least of the
following: (a) $25,000,000.00, (b) the Collateral Value Amount, (c) the
Mortgageability Amount, and (d) the LTC Amount.

"Borrowing Base Compliance Certificate” means a certificate substantially in the
form of Exhibit B.

"Borrowing Base Failure Event” shall have the meaning set forth in Section 8.04.

"Borrowing Base Entity” means, as of any date of determination, any Person that
owns a Borrowing Base Property, and “Borrowing Base Entities” means a collective
reference to all of them.

"Borrowing Base Properties” means, as of any date, a collective reference to
each Real Property (i) that is set forth on Schedule 5.24 hereto (as such
schedule may be updated from time to time in accordance with the terms hereof
(including, without limitation, Sections 1.07 and 6.02(b)), in each case to the
extent that such Real Property has not otherwise been removed as a “Borrowing
Base Property” pursuant to the other criteria for qualification as such set
forth in this definition and the other provisions of this Agreement, and
(ii) that meets the following criteria:



  (a)   such Real Property is a medical office building;



  (b)   such Real Property is managed by an Approved Manager pursuant to a
management agreement in form and substance reasonably acceptable to the
Administrative Agent and the Lenders;



  (c)   such Real Property is owned in fee simple by the Borrower or subject to
an Approved Ground Lease (and such property is leased to a BBP Subsidiary);

(d) such Real Property is free of any unpermitted liens or negative pledges;



  (e)   (i) a minimum of seventy five percent (75%) of the rentable area of such
Real Property is leased to tenants under Leases which are in full force and
effect and no default has occurred thereunder; (ii) such tenants are in
occupancy and paying full rent; and (iii) not more than ten percent (10%) of the
rentable area covered by such Leases at such Real Property shall by their terms
expire or terminate within the following twelve (12) month period;



  (f)   the Borrower has proposed such Real Property to the Administrative Agent
and the Lenders in writing and has provided to Administrative Agent and the
Lenders all of the BBP Deliverables with respect to such Real Property; and



  (g)   the Administrative Agent shall have approved such Real Property’s
inclusion as a “Borrowing Base Property” hereunder in its sole discretion.

The term “Borrowing Base Property” shall mean any one of such Borrowing Base
Properties.

"Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to the BBA Daily LIBOR Rate, means any such day that is also a
London Banking Day.

"Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

"Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time [such right, an “option right"]), directly or
indirectly, of twenty five percent (25%) or more of the equity securities of the
G&E Healthcare Borrower or Guarantor entitled to vote for members of the board
of directors or equivalent governing body of the G&E Healthcare Borrower or
Guarantor on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the G&E
Healthcare Borrower or Guarantor cease to be composed of individuals (i) who
were members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body, or (iii) whose election or nomination to that board
or other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors);

(c) the passage of thirty (30) days from the date upon which any Person or two
(2) or more Persons acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the G&E Healthcare Borrower or Guarantor, or control over the equity
securities of the G&E Healthcare Borrower or Guarantor entitled to vote for
members of the board of directors or equivalent governing body of the Borrower
on a fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing twenty five percent (25%) or more of the combined voting power of
such securities;

(d) the failure of the G&E Healthcare Borrower to wholly own any BBP Subsidiary;
or

(e) the failure of the Guarantor to wholly own the general partnership interest
of the G&E Healthcare Borrower.

"Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

"Code” means the Internal Revenue Code of 1986.

"Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties, as they may be
amended, modified, restated, replaced or supplemented from time to time.

"Collateral Documents” means, collectively, the Pledge Agreement, the Mortgages,
and each of the other mortgages, collateral assignments, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent pursuant to Section 6.13, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

"Collateral Value Amount” means, as of any Determination Date, an amount equal
to the product of (a) fifty percent (50%) multiplied by (b) the BBP Value as of
such date.

"Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrower pursuant to Section 2.01, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

"Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans made by each of the Lenders pursuant to Section 2.01.

"Committed Loan” has the meaning specified in Section 2.01.

"Committed Loan Notice” means a notice of a Committed Borrowing which must be in
writing, and shall be in form and substance satisfactory to Administrative
Lender.

"Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

"Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

"Credit Extension” means a Borrowing.

"Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

"Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

"Default Rate” has the meaning specified in Section 2.08(c).

"Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans within three
(3) Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower, or the Administrative Agent or any Lender that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
(3) Business Days after request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

"Determination Date” means the last day of each calendar quarter, commencing
with September 30, 2010, and on any other date which the Administrative Agent
makes a determination regarding the compliance with the Borrowing Base, as
applicable.

"Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

"Dollar” and “$” mean lawful money of the United States.

"Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

"Environmental Agreement” means that certain Environmental Indemnity Agreement
dated of even date herewith made by the Borrower, the Guarantor and the
Administrative Agent.

"Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

"Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials in
violation of any Environmental Law, (c) exposure to any Hazardous Materials in
violation of any Environmental Law, (d) the release or threatened release of any
Hazardous Materials into the environment in violation of any Environmental Law,
or (e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

"Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or other acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
other acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including,
without limitation, partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise outstanding on any date of
determination.

"ERISA” means the Employee Retirement Income Security Act of 1974.

"ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

"ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Borrower or any ERISA Affiliate.

"Event of Default” has the meaning specified in Section 8.01.

"Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), and (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office), or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (iii).

"Extended Maturity Date” has the meaning specified in Section 2.14(b).

"Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

"Fee Letter” means that certain letter agreement dated July   , 2010, between
the Borrower and the Administrative Agent.

"Financial Statements” means the financial statements of Guarantor and its
Subsidiaries (unless otherwise specifically noted herein) which shall include,
without limitation, a balance sheet, income and expense statement, and statement
of cash flows for the subject reporting of the Guarantor and its Subsidiaries,
including the notes thereto and such other information as noted in Section 6.01
of this Agreement.

"Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

"FRB” means the Board of Governors of the Federal Reserve System of the United
States.

"Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, and (c) the Commitments
shall have expired or been terminated in full (in each case, other than inchoate
indemnification liabilities arising under the Loan Documents).

"Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

"GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

"Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

"Guarantor” means Grubb & Ellis Healthcare REIT II, Inc, a Maryland corporation
having an address at C/O Grubb & Ellis Equity Advisors, LLC, 1551 North Tustin
Avenue, Suite 300, Santa Ana, California 92705.

"Guaranty Agreement” means that certain Guaranty Agreement of even date herewith
made by the Guarantor to the Administrative Agent for the benefit of the
Lenders.

"Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
mold, polychlorinated biphenyls, radon gas, infectious or medical wastes and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law.

"Hedge Bank” means any Lender or Affiliate of a Lender in its capacity as a
party to a Swap Contract that is not otherwise prohibited under Article VI or
VII.

"Impacted Lender” means any Lender as to which an entity that controls the
Lender has been deemed insolvent or become subject to a bankruptcy or other
similar proceeding.

"Increase Effective Date” has the meaning given to such term in Section 2.15(d).

"Indebtedness” means, as to any Person (or consolidated group of Persons) at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:

(a) all obligations for borrowed money, the outstanding principal amount,
whether current or long-term (including all obligations hereunder and under the
other Loan Documents) and all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

(b) all purchase money indebtedness (including indebtedness and obligations in
respect of conditional sales and title retention arrangements, other than
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business), and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business and
payable on customary trade terms);

(c) all direct obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

(d) all preferred stock and comparable equity interests providing for mandatory
redemption, sinking fund or other like payments;

(e) support obligations in respect of Indebtedness of another Person (other than
Persons in such group, if applicable); and

(f) Indebtedness of any partnership or joint venture or other similar entity in
which such Person is a general partner or a joint venturer, and, as such has
personal liability for such obligations, but only to the extent there is
recourse to such Person (or if applicable, any Person in such consolidated
group), for payment thereof.

For purposes hereof, the amount of Indebtedness shall be determined based on the
outstanding principal amount in the case of borrowed money indebtedness under
clause (a) and purchase money indebtedness and the deferred purchase obligations
under clause (b), based on the maximum amount available to be drawn in the case
of letter of credit obligations and the other obligations under clause (c), and
based on the amount of Indebtedness that is the subject of the support
obligations in the case of the support obligations under clause (d). For
purposes of clarification, “Indebtedness” of a Person constituting a
consolidated group shall not include inter-company indebtedness of such Person,
general accounts payable of such Person which arise in the ordinary course of
business, accrued expenses of such Person incurred in the ordinary course of
business or minority interests in joint ventures or limited partnerships (except
to the extent set forth in clause (f)).

"Indemnified Taxes” means Taxes other than Excluded Taxes.

"Indemnitees” has the meaning specified in Section 10.04(b).

"Information” has the meaning specified in Section 10.07.

"Initial Maturity Date” has the meaning specified in Section 2.14(a).

"Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

"Interest Payment Date” means the first day of each month and the Maturity Date.

"Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

"IP Rights” has the meaning specified in Section 5.18.

"IRS” means the United States Internal Revenue Service.

"Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit E hereto, executed and delivered by the applicable BBP Subsidiary as an
additional Borrower in accordance with the provisions of Section 6.12 hereof.

"Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

"Lease” means a lease, sublease, license, concession agreement or other
agreement or other agreement (not including any ground lease) providing for the
use or occupancy of any portion of any Real Property owned or leased by any Loan
Party, including all amendments, supplements, restatements, assignments and
other modifications thereto. The Lacombe BBP Borrower’s and the Parkway BBP
Borrower’s standard form of tenant lease for each of their respective Real
Property have been approved by the Administrative Agent. The Borrower’s standard
form of tenant lease for any other Real Property shall be deemed approved when
an entity is accepted as a BBP Subsidiary and as an additional Borrower in
accordance with the provisions of Section 6.12 hereof. Any material revisions to
any form of tenant lease must have the prior written approval of the
Administrative Agent. The Borrower’s standard form of tenant lease for any Real
Property, and any revisions thereto, must have the prior written approval of the
Administrative Agent. The Borrower shall not enter into any new Material Lease
for space in any Real Property, or enter into any Lease that is not on the
Borrower’s standard form of tenant lease approved by the Administrative Agent,
unless approved by the Administrative Agent prior to execution thereof, which
approval shall not be unreasonably withheld.

"Lender” has the meaning specified in the introductory paragraph hereto and as
the context requires.

"Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Assignment and Assumption, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

"Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

"Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan.

"Loan Documents” means this Agreement, each Note, each Collateral Document, the
Guaranty Agreement, the Environmental Agreement, the Fee Letter and all other
documents, instruments and agreements evidencing, securing or pertaining to the
Loans as shall, from time to time, be executed and/or delivered by any Borrower,
the Guarantor, any Loan Party or any other party to the Administrative Agent or
any Lender pursuant to this Agreement, as they may be amended, modified,
restated, replaced or supplemented from time to time.

"Loan Parties” means, collectively, each Borrower (which shall include any BBP
Subsidiary which shall become a Borrower after the date hereof pursuant to the
terms and conditions set forth in this Agreement) and the Guarantor.

"London Banking Day” means any day on which banks in London are open for
business and dealing in offshore dollars.

"LTC Amount” means, as of any Determination Date, an amount equal to the product
of (a) fifty percent (50%) multiplied by (b) the BBP Cost as of such date.

"Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
or the Borrower and its Subsidiaries taken as a whole; (b) a material impairment
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

"Material Lease” means any Lease that is (a) in excess of five percent (5%) of
aggregate gross leaseable area of the Borrowing Base Properties, or (b) in
excess of ten percent (10%) of the aggregate gross leasable area of any
individual Borrowing Base Property.

"Maturity Date” means the later of (a) the Initial Maturity Date, and (b) if
maturity is extended pursuant to Section 2.14, the Extended Maturity Date;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

"Mortgage” has the meaning specified in Section 4.01(a)(iv).

"Mortgage Policy” means, with respect to any Real Property, a fully paid
American Land Title Association Lender’s Extended Coverage title insurance
policy with respect to any Mortgage related thereto.

"Mortgageability Amount” means, as of any Determination Date, the maximum
principal amount under a hypothetical loan with respect to which the annual
principal and interest payments are equal to the Mortgageability Cash Flow
divided by 1.50 under a hypothetical loan, utilizing a thirty (30) year
mortgage-style amortization schedule and an interest rate equal to the greater
of (i) the ten (10) year Treasury Rate plus three percent (3.0%) or (ii) seven
and one-half percent (7.5%).

"Mortgageability Cash Flow” means, as of any Determination Date, the aggregate
sum of Net Operating Income from each of the Borrowing Base Properties as of the
Determination Date.

"Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

"Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

"Net Operating Income” means an amount equal to (a) the aggregate gross rental
revenues received by Borrower from all Borrowing Base Properties from tenants
(i) in occupancy of their respective leased premises and paying full rent, and
(ii) not in bankruptcy or otherwise in default under their respective Lease, for
the most recent three (3) month period ending as of the Determination Date
multiplied by four (4), minus (b) actual expenses paid by Borrower in connection
with the operation of such Borrowing Base Property during such three (3) month
period ending as of the Determination Date (excluding debt service charges,
income taxes, depreciation, amortization and other non-cash expenses) multiplied
by four (4), minus (c) annual real estate taxes and insurance, minus (d) a base
management fee that is the greater of three percent (3.0%) of the aggregate net
revenues from the operations of such Borrowing Base Property during twelve
(12) month period or actual management fees paid over such twelve (12) month
period, and minus (e) an annual replacement reserve equal to $0.25 per square
foot per year for the total square footage of rentable space in such Borrowing
Base Property for the prior twelve (12) months.

"Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit A.

"Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Secured Hedge Agreement, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

"Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

"Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

"Outstanding Amount” means on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Committed Loans occurring on such date.

"Participant” has the meaning specified in Section 10.06(d).

"PBGC” means the Pension Benefit Guaranty Corporation.

"Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

"Permitted Liens” means those Liens permitted pursuant to Section 7.01 of this
Agreement.

"Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

"Platform” has the meaning specified in Section 6.02.

"Pledge Agreement” means that certain equity interests pledge and security
agreement dated as of the Closing Date given by the G&E Healthcare Borrower, as
pledgor, with respect to its ownership interest in and to the Lacombe BBP
Borrower and the Parkway BBP Borrower, to the Administrative Agent to secure the
Obligations, and any other equity interests pledge agreements that may hereafter
be given by the G&E Healthcare Borrower pursuant to the terms hereof, in each
case as the same may be amended and modified from time to time.

"Prime Rate” means, on any day, the rate of interest per annum then most
recently established by Administrative Agent as its “prime rate”. Any such rate
is a general reference rate of interest, may not be related to any other rate,
and may not be the lowest or best rate actually charged by Administrative Agent
to any customer or a favored rate and may not correspond with future increases
or decreases in interest rates charged by other lenders or market rates in
general, and that Administrative Agent may make various business or other loans
at rates of interest having no relationship to such rate. Any change in the
Prime Rate shall take effect at the opening of business on the day specified in
the public announcement of a change in Administrative Agent’s Prime Rate. If
Administrative Agent ceases to exist or to establish or publish a prime rate
from which the Prime Rate is then determined, the applicable variable rate from
which the Prime Rate is determined thereafter shall be instead the prime rate
reported in The Wall Street Journal (or the average prime rate if a high and a
low prime rate are therein reported), and the Prime Rate shall change without
notice with each change in such prime rate as of the date such change is
reported.

"Public Lender” has the meaning specified in Section 6.02.

"QRS” means a Person qualifying for treatment either as a “qualified REIT
subsidiary” under Section 856(i) of the Code, or as an entity disregarded as an
entity separate from its owner under Treasury Regulations under Section 7701 of
the Code.

"Register” has the meaning specified in Section 10.06(c).

"Real Properties” means, at any time, a collective reference to each of the
facilities and real properties owned or leased by the Borrower or any other Loan
Party or in which any such Person has an interest at such time; and “Real
Property” means any one of such Real Properties.

"REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

"Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

"Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

"Request for Credit Extension” means, with respect to a Borrowing, a Committed
Loan Notice.

"Required Lenders” means, as of any date of determination, Lenders having at
least fifty one percent (51%) of the Aggregate Commitments; provided that the
Commitment of any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

"Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

"Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the G&E Healthcare Borrower or any Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the G&E Healthcare
Borrower’s stockholders, partners or members (or the equivalent Person thereof).

"Sale and Leaseback Transaction” means any arrangement pursuant to which any
Loan Party, directly or indirectly, becomes liable as lessee, guarantor or other
surety with respect to any lease, whether an operating lease or a capital lease,
of any property (a) which such Loan Party has sold or transferred (or is to sell
or transfer) to a Person which is not a Loan Party, or (b) which such Loan Party
intends to use for substantially the same purpose as any other property which
has been sold or transferred (or is to be sold or transferred) by such Loan
Party to another Person which is not a Loan Party in connection with such lease.

"SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

"Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VI or VII that is entered into by and between the Borrower and any Hedge
Bank.

"Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.

"Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

"Subsidiary” of any Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person.

"Supermajority Lenders” means as of any date of determination, Lenders having at
least sixty six and two-thirds percent (66 2/3%) of the Aggregate Commitments;
provided that, in each case, the Commitment of any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

"Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. Any Swap
Contract entered into by the Borrower during the term of the Loan with a Hedge
Bank or any Swap Counterparty may be secured by collateral; provided that any
such collateral is not comprised of, in whole or in part, any of the Collateral.

"Swap Counterparty” means any bank or lending institution other than a Hedge
Bank, which is acceptable to the Administrative Agent in it sole discretion, in
its capacity as a counterparty under any Swap Contract that is not otherwise
prohibited under Article VI or VII.

"Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

"Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

"Threshold Amount” means $5,000,000.00.

"Total Outstandings” means the aggregate Outstanding Amount of all Loans.

"United States” and “U.S.” mean the United States of America.

"Unused Fee” has the meaning specified in Section 2.09(a).

"Unused Rate” means a percentage per annum equal to four tenths of one percent
(0.40%).

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Financial Statements, except as
otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 [Reserved].

1.07 Addition/Removal/Substitution of Borrowing Base Properties.

(a) As of the date hereof, the Borrower and the Administrative Agent hereby
acknowledge and agree that the only Borrowing Base Properties as of the date
hereof are as set forth on Schedule 5.24. The Borrower and the Administrative
Agent further hereby acknowledge and agree that the maximum total amount which
the Borrower may be able to borrow hereunder as of the date hereof is
$8,950,000.00. The Borrower may from time to time amend Schedule 5.24 to add an
additional Real Property that qualifies as a Borrowing Base Property in an
effort to increase the available dollars to be lent to the Borrower hereunder ;
provided no Real Property shall be included as a Borrowing Base Property in any
compliance certificate delivered to the Administrative Agent, on Schedule 5.24
or otherwise in any calculation of the Borrowing Base, the Collateral Value
Amount, the Mortgageability Amount, the LTC Amount or any other references to or
purposes of “Borrowing Base Properties” unless the Borrower has delivered to the
Administrative Agent (i) the BBP Deliverables with respect to such Real
Property, (ii) a Borrowing Base Compliance Certificate signed by a Responsible
Officer of the Guarantor on behalf of the Borrower certifying compliance with
the Borrowing Base, (iii) a Guarantor Covenant Compliance Certificate signed by
a Responsible Officer of the Guarantor in accordance with Section 16 of the
Guaranty, and (iv) an administrative fee in the amount of $15,000.00 for each
transaction in which Real Property is added, regardless of the number of Real
Properties that are added in any such transaction, and provided the
Administrative Agent has approved in writing (or otherwise been deemed to have
been approved) such items and the qualification of such Real Property as a
Borrowing Base Property.

(b) Notwithstanding anything contained herein to the contrary, to the extent any
property previously-qualifying as a Borrowing Base Property ceases to meet the
criteria for qualification as such, such property shall be immediately removed
from all covenant and Borrowing Base-related calculations contained herein. Any
such property shall immediately cease to be a “Borrowing Base Property”
hereunder and Schedule 5.24 attached hereto shall be deemed to have been
immediately amended to remove such Real Property from the list of Borrowing Base
Properties and the Borrower, to the extent applicable, shall comply with the
terms and provisions of Section 8.04 herein.

(c) Subject to the Administrative Agent’s prior approval, which may be given or
withheld in the sole and absolute discretion of the Administrative Agent, the
Loan Parties may voluntarily remove any Borrowing Base Property from
qualification as such (whether in anticipation of the Disposition or encumbrance
thereof or otherwise) or substitute one Borrowing Base Property for another
proposed Borrowing Base Property.

(d) Upon removal or substitution of a Borrowing Base Property, (i) Schedule 5.24
shall be immediately amended to remove or substitute such Real Property from the
list of Borrowing Base Properties; (ii) the Borrower shall timely deliver a
Borrowing Base Compliance Certificate with respect to such removal or
substitution in accordance with the terms of Section 6.03(e) hereof after giving
effect to such release; (iii) if and to the extent no Default is then-continuing
and the Administrative Agent determines that all information and calculations
set forth on such Borrowing Base Compliance Certificate is accurate in all
material respects, all Liens in favor of the Administrative Agent or the Lender
on such Real Property shall be released promptly by the Administrative Agent.

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender shall not exceed such Lender’s Commitment, and (iii) the Total
Outstandings shall not exceed the Borrowing Base. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. In addition, the Aggregate Commitments shall
never exceed $25,000,000.00.

2.02 Borrowings.

(a) Each Committed Borrowing shall be made upon the Borrower’s irrevocable
written notice to the Administrative Agent. Each such notice must be received by
the Administrative Agent not later than 11:00 a.m. on the requested date of any
Borrowing. Each Committed Loan Notice shall specify (i) the requested date of
the Borrowing (which shall be a Business Day), and (ii) the principal amount of
Committed Loans to be borrowed.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans. In the case of a Committed Borrowing, each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds, or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower.

2.03 [Reserved].

2.04 [Reserved].

2.05 Prepayments. The Borrower may prepay Committed Loans in whole or in part,
at any time or in part from time to time, without fee, premium or penalty,
provided that: (a) the Administrative Agent shall have actually received from
the Borrower at least one (1) day prior written notice of (i) the Borrower’s
intent to prepay, (ii) the amount of principal which will be prepaid, and (iii)
the date on which the prepayment will be made; (c) each prepayment shall be in
the amount of $1,000.00 or a larger integral multiple of $1,000.00 (unless the
prepayment retires the entire principal amount then outstanding); and (d) each
prepayment shall include accrued unpaid interest thereon to the date of
prepayment, plus any other sums which have become due to the Administrative
Agent and the Lenders under the Loan Documents on or before the date of
prepayment but have not been paid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Subject to Section 2.18, each such prepayment shall be applied to the Committed
Loans of the Lenders is accordance with their Applicable Percentages.

2.06 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five (5) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $5,000,000.00 or any
whole multiple of $1,000,000.00 in excess thereof, and (iii) the Borrower shall
not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable Percentage.
All fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

2.07 Repayment of Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Committed Loans outstanding on such date
together with all accrued and unpaid interest and all other amounts payable
hereunder and under the other Loan Documents. All such payments made shall be
applied, to the extent thereof, to late charges, to accrued but unpaid interest,
to unpaid principal, and to any other sums due and unpaid to the Administrative
Agent and the Lenders under the Loan Documents, in such manner and order as the
Administrative Agent may elect in its sole discretion, any instructions from the
Borrower or anyone else to the contrary notwithstanding. Remittances shall be
made without offset, demand, counterclaim, deduction or recoupment (each of
which is hereby waived) and shall be accepted subject to the condition that any
check or draft may be handled for collection in accordance with the practice of
the collecting bank or banks. Acceptance by the Administrative Agent and the
Lenders of any payment in an amount less than the amount then due on any
indebtedness shall be deemed an acceptance on account only, notwithstanding any
notation on or accompanying such partial payment to the contrary, and shall not
in any way (a) waive or excuse the existence of a Default or an Event of
Default, (b) waive, impair or extinguish any right or remedy available to the
Administrative Agent and the Lenders hereunder or under the other Loan
Documents, or (c) waive the requirement of punctual payment and performance or
constitute a novation in any respect. Payments received after 2:00 p.m. Chicago
time shall be deemed to be received on, and shall be posted as of, the following
Business Day. Whenever any payment under the Note or any other Loan Document
falls due on a day which is not a Business Day, such payment may be made on the
next succeeding Business Day.

2.08 Interest.

(a) BBA LIBOR Daily Floating Rate. The unpaid principal balance under the Loan
from day to day outstanding which is not past due, shall bear interest at a rate
equal to the higher of (i) a fluctuating rate of interest per annum equal to the
BBA LIBOR Daily Floating Rate plus the Applicable Margin, and (ii) five percent
(5.0%) per annum. The “BBA LIBOR Daily Floating Rate” shall mean a fluctuating
rate of interest per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by the Administrative Agent from
time to time) as determined for each Business Day at approximately 11:00 a.m.
London time two (2) London Banking Days prior to the date in question, for U.S.
Dollar deposits (for delivery on the first day of such interest period) with a
one (1) month term, as adjusted from time to time in Lender’s sole discretion
for reserve requirements, deposit insurance assessment rates and other
regulatory costs.

(b) Alternative Rates. The Administrative Agent may notify the Borrower if the
BBA LIBOR Daily Floating Rate is not available for any reason, or if the
Administrative Agent determines that no adequate basis exists for determining
the BBA LIBOR Daily Floating Rate or that the BBA LIBOR Daily Floating Rate will
not adequately and fairly reflect the cost to the Lenders of funding the Loan,
or that any applicable Law or regulation or compliance therewith by the Lenders
prohibits or restricts or makes impossible the charging of interest based on the
BBA LIBOR Daily Floating Rate. If Administrative Agent so notifies Borrower,
then interest shall accrue and be payable on the unpaid principal hereunder at a
rate equal to the greater of (i) five percent (5.0%) per annum, or (ii) a
fluctuating rate of interest per annum equal to the Prime Rate of Administrative
Agent plus the Applicable Margin, from the date of such notification by
Administrative Agent until Administrative Agent notifies Borrower that the
circumstances giving rise to such suspension no longer exist or until the
Maturity Date (whether by acceleration, declaration, extension or otherwise),
whichever is earlier to occur.

(c) Default Rate. If any Event of Default has occurred or if an amount payable
by the Borrower under any Loan Document is not paid when due (without regard to
any applicable grace periods), such amount shall thereafter bear interest at the
Default Rate (as defined below) to the fullest extent permitted by applicable
Law. Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable on demand, at a fluctuating rate per
annum (the “Default Rate”) equal to the BBA LIBOR Daily Floating Rate plus the
Applicable Margin plus four percent (4.0%) per annum.

(d) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein until all principal and accrued interest owing hereunder
shall have been fully paid and satisfied. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under, any Debtor Relief
Law.

2.09 Fees and Escrow Accounts. In addition to certain fees which the Borrower
shall be obligated to pay pursuant to the Loan Documents:

(a) Unused Fees. The Borrowers shall, for each day during the term of this
Agreement on which there exist any Commitments, pay to the Administrative Agent
for the account of each Lender holding a Commitment (in accordance with such
Lender’s Applicable Percentage thereof), an unused fee (the “Unused Fee”) equal
to the Unused Rate times the actual daily amount by which the Aggregate
Commitments exceed the Total Outstandings as of such date, subject to adjustment
as provided in Section 2.18. The Unused Fee shall accrue at all times during the
term of this Agreement on which there exist any Commitments, including at any
time during which one or more of the conditions in Article V is not met, and
shall be due and payable quarterly in arrears on the first day of each January,
April, July and October (or the next succeeding Business Day if such day is not
a Business Day), commencing on July 1, 2010 (with such initial payment to
include such fees commencing from the Closing Date), and on the Maturity Date.
The Unused Fee shall be calculated quarterly in arrears, based on the applicable
daily Unused Rates during each day of such quarter.

(b) Other Fees.

(i) The Borrower shall pay to the Administrative Agent fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

(iii) Borrower shall pay to the Administrative Agent an administrative fee in
the amount of $15,000.00 for each transaction in which Real Property is added,
regardless of the number of Real Properties that are added in any such
transaction, as a condition to the acceptance by the Administrative Agent to the
addition of new Real Properties as a Borrowing Base Property.

(c) Escrow Accounts. Upon the occurrence and during the continuance of an Event
of Default, upon the request of the Administrative Agent, the Borrower shall
deposit monthly with payments of interest with the Administrative Agent an
amount as reasonably estimated by the Administrative Agent from time to time in
such manner as the Administrative Agent may prescribe so as to provide for the
payment of the current year’s real estate tax and insurance obligations with
respect to the Borrowing Base Properties.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Interest Rate.
All computations of interest for Loans and of fees and other interest shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

2.11 Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one (1) or more accounts or records maintained by such Lender and
by the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto. In no
event shall the aggregate stated face amount of the Notes exceed the Aggregate
Commitments.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of a Loan prior to 12:00 noon on the
date of such Committed Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
in accordance with and at the time required by Section 2.02 and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the applicable Prime Rate of
interest hereunder. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (B) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Committed Loans, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Extension of Maturity Date.

(a) Initial Maturity Date. Subject to extension pursuant to the terms and
conditions set forth in clause (b) of this Section 2.14, and subject to the
provisions of clause (c) of this Section 2.14, the Borrower shall, on the second
anniversary of the date hereof (the “Initial Maturity Date”), cause the
Obligations (including, without limitation, all outstanding principal and
interest on the Loans and all fees, costs and expenses due and owing under the
Loan Documents) to be Fully Satisfied.

(b) Extended Maturity Date Option. Not more than one hundred eighty (180) days
and not less than forty-five (45) days prior to the Initial Maturity Date, the
Borrower may request in writing that the Lenders extend the term of this
Agreement by one (1) additional year to the third anniversary of the date hereof
(the end of such period being the “Extended Maturity Date”). Each Lender agrees
that the Maturity Date shall be extended following such a request from the
Borrowers subject to satisfaction of the following terms and conditions:

(i) at the time of the request, and at the time of the extension, there shall
not exist any Default or Event of Default, nor any condition or state of facts
which after notice and/or lapse of time would constitute a Default or an Event
of Default;

(ii) each of the Borrowing Base Properties shall have been reappraised on or
prior to the Initial Maturity Date (but not more than ninety (90) days prior to
such date) pursuant to Appraisals acceptable to the Administrative Agent (such
Appraisals to be commissioned by the Administrative Agent and paid for by the
Borrower);

(iii) the Total Outstandings shall be less than the Borrowing Base, as adjusted
in connection with the Appraisals obtained pursuant to subclause (ii) above as
more particularly set forth in an executed Borrowing Base Compliance Certificate
signed by a Responsible Officer of the Guarantor on behalf of the Borrower
certifying same at the time of the request, and at the time of the extension,
satisfied;

(iv) satisfactory evidence from the Guarantor that all financial covenants of
the Guarantor as set forth in the Guaranty Agreement shall be satisfied;

(v) the Borrower shall, at the Initial Maturity Date, pay to the Administrative
Agent (for the pro rata benefit of the Lenders based on their respective
Applicable Percentage as of such date) an extension fee in the amount of
$93,750.00, and shall have paid all other outstanding fees, expenses or other
amounts for which the Loan Parties are responsible hereunder;

(vi) all applicable regulatory requirements, including appraisal requirements,
shall have been satisfied with respect to the extension;

(vii) not later than the Initial Maturity Date, (A) the extension shall have
been documented to the Administrative Agent’s reasonable satisfaction by each
Borrower, the Guarantor, the Lenders, and all other parties deemed necessary by
the Administrative Agent; and (B) the Administrative Agent shall have been
provided with an updated title report and judgment and lien searches and
appropriate title insurance endorsements shall have been issued as required by
the Administrative Agent; and

(viii) each Loan Party shall deliver to the Administrative Agent a certificate
dated as of the Initial Maturity Date (in sufficient copies for each Lender)
signed by a Responsible Officer of such Loan Party (A) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
extension, and (B) certifying that, before and after giving effect to such
extension, (1) the representations and warranties of such Loan Party contained
in Article V and the other Loan Documents are true and correct in all material
respects on and as of the Initial Maturity Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (2) no Default exists.

(ix) Whether or not the extension becomes effective, the Borrower shall pay all
out-of-pocket costs and expenses incurred by the Administrative Agent and the
Lenders in connection with the proposed extension (pre- and post-closing),
including appraisal fees, environmental audit and reasonable attorneys’ fees
actually incurred by the Administrative Agent and the Lenders all such costs and
expenses incurred up to the time of the Lenders’ written agreement to the
extension shall be due and payable prior to the Administrative Agent’s and the
Lenders’ execution of that agreement (or if the proposed extension does not
become effective, then upon demand by the Administrative Agent), and any future
failure to pay such amounts shall constitute an Event of Default under the Loan
Documents.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower and each of the Lenders of the effectiveness of any extension
pursuant to this Section 2.14.

(d) Satisfaction of Obligations Upon Acceleration. Notwithstanding anything
contained herein or in any other Loan Document to the contrary, to the extent
any of the Obligations are accelerated pursuant to the terms hereof (including,
without limitation, Section 8.02 hereof) or of any other Loan Document, the
Borrower shall, immediately upon the occurrence of such acceleration, cause such
accelerated Obligations to be Fully Satisfied.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

          2.15   Reserved.   2.16    
[Reserved].
  2.17    
[Reserved].
  2.18    
Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share, and
(B) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender shall not be entitled to receive any
Unused Fee pursuant to Section 2.10(a) for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
Unused Fee that otherwise would have been required to have been paid to that
Defaulting Lender.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Committed Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.18(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection (a)
or (b) above, the Borrower shall, and does hereby, indemnify the Administrative
Agent and each Lender, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
the Borrower or the Administrative Agent or paid by the Administrative Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The Borrower shall also, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within ten (10) days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii) of this subsection. A certificate as to the amount of
any such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Borrower and the Administrative Agent, and
shall make payment in respect thereof within ten (10) days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Borrower or the Administrative
Agent pursuant to subsection (e). Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

3.02 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Closing the Loan and Initial Credit Extension. The obligation
of each Lender to close the Loan and make its initial Credit Extension hereunder
is subject to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) the Pledge Agreement (together with each other pledge and security
agreement and pledge and security agreement supplement delivered pursuant to
Section 6.13, in each case as amended or modified), duly executed by each Person
required to execute same pursuant to the terms hereof;

(iv) deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages and leasehold deeds of trust, in substantially the form of Exhibit D
(with such changes as may be satisfactory to the Administrative Agent and its
counsel to account for local law matters) and covering each of the Borrowing
Base Properties existing as of the Closing Date (together with an assignments of
leases and rents referred to therein, if any, and each other deed of trust,
trust deed, deed to secure debt, mortgage, leasehold mortgage or leasehold deed
of trust delivered pursuant hereto, in each case as amended or modified, the
“Mortgages”), duly executed by the appropriate Loan Party, together, in each
case, with the BBP Deliverables related thereto;

(v) the Guaranty Agreement duly executed by the Guarantor;

(vi) the Environmental Agreement duly executed by all parties thereto;

(vii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(viii) copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Borrower
to be true and correct as of the Closing Date and such other documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and that each of the Loan
Parties is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification;

(ix) a legal opinion (which shall be in form and substance satisfactory to the
Administrative Agent) from (A) Arnall Golden Gregory LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to certain
matters including, without limitation, the due organization, authority of the
Loan Parties and the legality, validity, binding effect and enforceability of
the Loan Documents against the applicable Loan Parties, and (B) the
Administrative Agent-approved local counsel to the Loan Parties in each state in
which any Borrowing Base Property is located, addressed to the Administrative
Agent and each Lender, as to certain matters including, without limitation, the
enforceability of the Mortgage against the applicable Loan Parties;

(x) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(xi) a certificate signed by a Responsible Officer of the Guarantor certifying
(A) that the conditions specified in Sections 4.02(a), (b) and (c) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

(xii) a duly completed Borrowing Base Compliance Certificate signed by a
Responsible Officer of the Guarantor on behalf of the Borrower certifying as of
the Closing Date the then applicable Borrowing Base;

(xiii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect; and

(xiv) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.

(b) Each of the Borrowing Base Properties shall have been appraised on or prior
to the Closing Date (but not more than ninety (90) days prior to such date)
pursuant to Appraisals acceptable to the Administrative Agent (such Appraisals
to be commissioned by the Administrative Agent and paid for by the Borrower).

(c) Any fees required to be paid on or before the Closing Date shall have been
paid, which fees may be paid from Loan proceeds to the extent that the Borrowing
Base permits.

(d) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

(e) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the Closing Date.

(f) No Default shall exist, or would result from, such proposed Credit Extension
or from the application of the proceeds thereof.

(g) There shall not have occurred a material adverse change (i) in the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) of the Loan Parties, taken as a whole, from the date of
the Financial Statements through and including the Closing Date, or (ii) in the
facts and information regarding such entities as represented to date and the
Administrative Agent shall have completed a due diligence investigation of the
Loan Parties (with the aid of such parties) revealing no material adverse
changes or departures from the information and materials previously provided by
such parties.

(h) The absence of any condition, circumstance, action, suit, investigation or
proceeding pending or, to the knowledge of the Borrower and/or the Guarantor,
threatened in any court or before any arbitrator or governmental authority that
could reasonably be expected to have a Material Adverse Effect.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension is subject to the following conditions
precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) Assuming the effectiveness of the requested Credit Extension, (i) the Total
Outstandings as of such date do not exceed the Borrowing Base; and (ii) the
Total Outstandings do not exceed the Aggregate Commitments as evidenced by a
Borrowing Base Compliance Certificate signed by a Responsible Officer of the
Guarantor on behalf of the Borrower.

(d) The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.

(e) The Administrative Agent shall have received a Guarantor Covenant Compliance
Certificate signed by a Responsible Officer of the Guarantor in accordance with
Section 16 of the Guaranty.

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in
Sections 4.02(a), (b) and (c) have been satisfied on and as of the date of the
applicable Credit Extension. In addition, Borrower shall be limited to no more
than five (5) Requests for Credit Extension in any one calendar month.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each Loan Party (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business,
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries, or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the Loan
Parties as of the date thereof and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Loan Parties as of the date thereof, including liabilities
for taxes, material commitments and Indebtedness.

(b) Since the date of the Financial Statements last delivered to Administrative
Agent, there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Guarantor, Borrower or any
of its BBP Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby, or (b) except as specifically
disclosed in Schedule 5.06, either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect, and there has been no adverse change in the status, or financial effect
on any Loan Party thereof, of the matters described on Schedule 5.06.

5.07 No Default. No Loan Party is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens; Investments.

(a) Each Loan Party has good record and insurable title in fee simple to, or
valid leasehold interests in, each of the Borrowing Base Properties. Each of the
Borrowing Base Properties is either wholly owned in fee by a Loan Party or
ground leased by a Loan Party pursuant to a long term ground lease which has
been designated as an Approved Ground Lease, in each case subject to no Liens
other than Permitted Liens. To the extent a Borrowing Base Property is leased by
a Loan Party pursuant to an Approved Ground Lease, and except as otherwise
disclosed in writing by Borrower to Administrative Agent, (i) such lease is in
full force and effect and remains unmodified except to the extent disclosed to
the Administrative Agent in writing; (ii) no rights in favor of the applicable
Loan Party lessee have been waived, canceled or surrendered; (iii) no election
or option under such ground lease has been exercised by the Loan Party lessee;
(iv) all rental and other charges due and payable thereunder have been paid in
full (except to the extent such payment is not yet overdue); (v) no Loan Party
is in default under or has received any notice of default with respect to such
Approved Ground Lease; (vi) to the knowledge of the Loan Parties, no lessor
under such a ground lease is in default thereunder; (vii) a true and correct
copy of such ground lease (together with any amendments, modifications,
restatements or supplements thereof) has been delivered to the Administrative
Agent; and (viii) there exist no adverse claims as to the applicable Loan
Party’s title or right to possession of the leasehold premises referenced
therein.

(b) Schedule 5.08(b) sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party as of the date hereof. The property of
each Loan Party is subject to no Liens, other than Liens set forth on
Schedule 5.08(b), and as otherwise permitted by Section 7.01.

5.09 Environmental Compliance.

(a) The Loan Parties conduct in the ordinary course of business a review of the
effect of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Loan Parties
have reasonably concluded that, except as specifically disclosed in any
Environmental Report, such Environmental Laws and claims could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Except as otherwise set forth in any Environmental Report, none of the
properties currently or to the knowledge of the Loan Parties, formerly owned or
operated by any Loan Party is listed or, to the knowledge of the Loan Parties,
proposed for listing on the NPL or on the CERCLIS or any analogous state or
local list or is adjacent to any such property, there are no and, to the
knowledge of the Borrowers, never have been any underground or above-ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been transported, treated, stored
or disposed on any property currently owned or operated by any Loan Party or, to
the best of the knowledge of the Loan Parties, on any property formerly owned or
operated by any Loan Party; or to the knowledge of the Loan Parties, there is no
friable asbestos or asbestos-containing material on any property currently owned
or operated by any Loan Party; and Hazardous Materials have not been
transported, released, discharged or disposed of on any property currently or
formerly owned or operated by any Loan Party except in compliance with all
applicable Environmental Laws and as would otherwise not reasonably be expected
to have a Material Adverse Effect.

(c) Except as otherwise set forth on any Environmental Report, no Loan Party is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party have been disposed of
in a manner not reasonably expected to result in material liability to any Loan
Party.

(d) Except as otherwise set forth on any Environmental Report, each of the
Borrowing Base Properties and all operations at such Borrowing Base Properties
are in compliance with all applicable Environmental Laws in all material
respects, there is no material violation of any Environmental Law with respect
to such Borrowing Base Properties or the businesses located thereon, and there
are no conditions relating to such Borrowing Base Properties or the businesses
that could reasonably be expected to give rise to material liability under any
applicable Environmental Law.

(e) Except as otherwise set forth on any Environmental Report, none of the
Borrowing Base Properties contains, or has previously contained, any Hazardous
Materials at, on or under such Borrowing Base Properties in amounts or
concentrations that constitute or constituted a material violation of, or could
reasonably be expected to give rise to material liability under, Environmental
Laws.

(f) Except as otherwise set forth on any Environmental Report, no Loan Party has
received any written or verbal notice of, or inquiry from any Governmental
Authority regarding, any violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of its Borrowing Base Properties or the
businesses located thereon, nor does any Responsible Officer of any Loan Party
have knowledge or reason to believe that any such notice will be received or is
being threatened.

(g) No judicial proceeding or governmental or administrative action is pending
or, to the best knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law reasonably expected to give rise to a
material liability under Environmental Laws to which any Borrower is or will be
named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Loan Parties, the Borrowing Base Properties or, to the knowledge of the Loan
Parties, the businesses located thereon reasonably expected to give rise to a
material liability under Environmental Laws.

5.10 Insurance. The properties of the Loan Parties are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as required by the
Administrative Agent. All insurance related to the Borrowing Base Properties
names the Administrative Agent (for the benefit of the Secured Parties) as
additional insured (in the case of liability insurance) or loss payee (in the
case of hazard insurance).

5.11 Taxes. The Loan Parties have filed all Federal, state and other material
tax returns and reports required to be filed, and have paid all Federal, state
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
any Loan Party that would, if made, have a Material Adverse Effect. No Loan
Party is party to any tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is sixty percent (60%) or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below sixty percent (60%) as of the most recent valuation
date; (iv) neither the Borrower nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

(d) Neither the Borrower nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan.

5.13 Subsidiaries; Equity Interests. The corporate capital and ownership
structure of the Guarantor, the Borrower and the other Loan Parties (as of the
most recent update of such schedule in accordance with Section 6.02 hereof) is
as described in Schedule 5.13(a). Set forth on Schedule 5.13(b) is a complete
and accurate list (as of the most recent update of such schedule in accordance
with Section 6.02 hereof) with respect to each of the BBP Subsidiaries of the
Borrower of (i) jurisdiction of organization, (ii) number of ownership interests
(if expressed in units or shares) of each class of Equity Interests outstanding,
(iii) number and percentage of outstanding ownership interests (if expressed in
units or shares) of each class owned (directly or indirectly) by the Guarantor,
the Borrower and their BBP Subsidiaries, (iv) all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto and (v) an identification of which Borrowing Base Properties are owned
by each such BBP Subsidiary. The outstanding Equity Interests of each Borrower
is, to the extent applicable depending on the organizational nature of such
Person, validly issued, fully paid and non-assessable and is owned by the
Guarantor, the Borrower or a Subsidiary thereof (as applicable), directly or
indirectly, in the manner set forth on Schedule 5.13(b), free and clear of all
Liens (other than Permitted Liens or, in the case of the Equity Interests of the
Loan Parties, statutory Liens or Liens arising under or contemplated in
connection with the Loan Documents). Other than as set forth in
Schedule 5.13(b), no BBP Subsidiary has outstanding any securities convertible
into or exchangeable for its Equity Interests nor does any such Person have
outstanding any rights to subscribe for or to purchase or any options for the
purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to
its Equity Interests. The copy of the charter of each Loan Party and each
amendment thereto provided pursuant to Section 4.01(a)(v) is a true and correct
copy of each such document, each of which is valid and in full force and effect.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any BBP
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it, any other Loan Party, or any of their BBP Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

5.16 Compliance with Laws. Each Loan Party and each BBP Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted, or (b) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

5.17 Taxpayer Identification Number. Each Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.

5.18 Intellectual Property; Licenses, Etc. Except as hereinafter described, the
Borrower owns, or possesses the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, "IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. “Grubb & Ellis” and related marks
are trademarks of Grubb & Ellis Company, which has licensed them to Grubb &
Ellis Healthcare REIT II Advisor, LLC (the “Advisor”). The Advisor has entered
into an advisory agreement (the “Advisory Agreement”) with the Guarantor, which
agreement permits the use by the Borrower and the Guarantor of the “Grubb &
Ellis” name and associated marks. If the Advisory Agreement is terminated or the
Advisor otherwise ceases to be the REIT advisor to the Guarantor, the Borrower
and the Guarantor shall have no right to use the “Grubb & Ellis” name and
associated marks, and the Borrower and the Guarantor shall execute any all
documentation reasonably requested by the Administrative Agent in connection
with and as a result of the termination of such Advisory Agreement. To the best
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any BBP Subsidiary infringes
upon any rights held by any other Person. No claim or litigation regarding any
of the foregoing is pending or, to the best knowledge of the Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.19 Solvency. Each Loan Party is, individually and together with its BBP
Subsidiaries on a consolidated basis, Solvent.

5.20 Casualty, Etc. None of the Borrowing Base Properties have been affected by
any fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that has not previously been
repaired or that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.21 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of any Loan Party or any of their BBP
Subsidiaries as of the Closing Date and no Loan Party or any of their BBP
Subsidiaries has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last year (or date of organization if
less).

5.22 REIT Status. The Guarantor intends to elect and qualify for REIT status for
the taxable year ending December 31, 2010. The Guarantor is deemed to own its
proportionate share of the assets and liabilities of the Borrower under Section
856(m) of the Code, and each of its BBP Subsidiaries that is a corporation is a
QRS. As of the Closing Date, neither the Guarantor nor the Borrower has any BBP
Subsidiaries that are taxable REIT subsidiaries or corporations, as such term is
used in the Code.

5.23 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority and perfected Lien
(subject to Liens permitted by Section 7.01) on all right, title and interest of
the respective Loan Parties in the Collateral described therein. Except for
filings completed prior to the Closing Date and as contemplated hereby and by
the Collateral Documents, no filing or other action will be necessary to perfect
or protect such Liens.

5.24 Borrowing Base Properties. Schedule 5.24 (as adjusted from time to time in
accordance with the terms hereof) sets forth each of the Borrowing Base
Properties as of the date of the last adjustment thereof pursuant to the terms
of Section 1.07. Each Real Property listed on Schedule 5.24 fully qualifies as a
Borrowing Base Property.

ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall not be Fully Satisfied, the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03), cause any other applicable Loan Party to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within ninety (90) days after the end
of each calendar year (commencing with the calendar year ended December 31,
2010), (i) the audited Financial Statements of the Guarantor and its
Subsidiaries as at the end of such calendar year, all in reasonable detail and
prepared in accordance with GAAP, which Financial Statements shall be prepared
in accordance with generally accepted accounting standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and such Financial
Statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Guarantor to the effect that such
Financial Statements are fairly stated in all material respects when considered
in relation to the consolidated Financial Statements of the Guarantor and its
Subsidiaries, (ii) a statement of cash flow projections for the upcoming
calendar year for each Borrowing Base Property to be certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Guarantor, and (iii) an income and expense statement, statement of cash flows
and balance sheet for the Borrower and any BBP Subsidiary (with respect to the
statements provided in clauses (ii) and (iii) shall be unaudited and internally
certified);

(b) as soon as available, but in any event within sixty (60) days after the end
of each calendar quarter of each calendar year (commencing with the calendar
quarter ended June 30, 2010), (i) the unaudited Financial Statements of the
Guarantor and its Subsidiaries as at the end of such calendar quarter, all in
reasonable detail and prepared in accordance with GAAP, and such Financial
Statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Guarantor to the effect that such
Financial Statements are fairly stated in all material respects when considered
in relation to the consolidated Financial Statements of the Guarantor and its
Subsidiaries, and (ii) an income and expense statement, statement of cash flows
and balance sheet for the Borrower and any BBP Subsidiary (with respect to the
statements provided in this clause (i) and (ii) shall be unaudited and
internally certified);

(c) within sixty (60) days after the end of each calendar quarter, a Borrowing
Base Compliance Certificate;

(d) within thirty (30) days after the end of each calendar quarter, a current
rent roll certificate for each Borrowing Base Property, including a current
status report of tenants’ names, occupied tenant space, lease terms, rents,
vacant space and proposed rents; and

(e) any other financial statements required to be delivered pursuant to
Section 16 and Section 20 of the Guaranty.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Borrowing Base Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Guarantor (which delivery may, unless the Administrative
Agent, or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed management letters submitted to the board of directors (or the
audit committee of the board of directors) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party or any
BBP Subsidiary, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of any Loan Party, and copies, if applicable, of all annual, regular, periodic
and special reports and registration statements which any Loan Party may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(d) [intentionally omitted];

(e) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party, copies of any correspondence received from the SEC
(or comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party;

(f) not later than five (5) Business Days after receipt thereof by any Loan
Party, copies of all notices, requests and other documents (including
amendments, waivers and other modifications) so received under or pursuant to
any instrument, indenture, loan or credit or similar agreement regarding or
related to any breach or default by any party thereto or any other event that
could have a Material Adverse Effect and, from time to time upon the reasonable
request by the Administrative Agent, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent may request;

(g) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party with respect to a
Borrowing Base Property with any Environmental Law or Environmental Permit that
could (i) reasonably be expected to have a Material Adverse Effect, or
(ii) cause any property described in the Mortgages to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law;

(h) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), an update to Schedules 5.06, or 5.13(a) or (b) to the
extent the information provided by any such schedules has changed since the most
recent update thereto; provided that the Borrower shall, promptly upon the
Administrative Agent’s written request therefor, provide any information or
materials requested by the Administrative Agent to confirm or evidence the
matters reflected in such updated schedules; and

(i) promptly, such additional information regarding the business, financial or
corporate affairs of the Loan Parties, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower or the Guarantor posts
such documents, or provides a link thereto on the Borrower’s or the Guarantor’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender, and (B) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any Form 10K or
Form 10Q and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”), and (b) certain of the Lenders (each, a "Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform that is not designated “Public Side Information”. Notwithstanding
the foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC”.

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party; (ii) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting any Loan Party,
including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party, including any determination by the Borrower
referred to in Section 2.10(b);

(e) of any event or circumstance that results in a Real Property previously
qualifying as a Borrowing Base Property ceasing to qualify as such (provided,
that such notification shall be accompanied by an updated Borrowing Base
Compliance Certificate each with calculations showing the effect of such removal
on the covenants contained herein and on any Borrowing Base-related restrictions
on the Outstanding Amounts hereunder); and

(f) upon the written request of the Administrative Agent following the
occurrence of any event or the discovery of any condition which the
Administrative Agent or the Required Lenders believe has caused (or could be
reasonably expected to cause) the representations and warranties set forth in
Section 5.09, insofar as they relate to the Borrowing Base Properties, to be
untrue in any material respect, the Borrower will furnish or cause to be
furnished to the Administrative Agent, at the Borrower’s expense, a report of an
environmental assessment of reasonable scope, form and depth, (including, where
appropriate, invasive soil or groundwater sampling) by a consultant acceptable
to the Administrative Agent as to the nature and extent of the presence of any
Hazardous Materials on any Borrowing Base Properties and as to the compliance by
any Borrower with Environmental Laws at such Borrowing Base Properties. If the
Borrower fails to deliver such an environmental report within sixty (60) days
after receipt of such written request, then the Administrative Agent may arrange
for same, and the Loan Parties hereby grant to the Administrative Agent and its
representatives access to the Borrowing Base Properties to reasonably undertake
such an assessment (including, where appropriate, invasive soil or groundwater
sampling). The reasonable cost of any assessment arranged for by the
Administrative Agent pursuant to this provision will be payable by the Borrower
on demand and added to the obligations secured by the Collateral Documents.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Guarantor on behalf of the Borrower setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities of the Borrower, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower; (b) all lawful claims against
any BBP Subsidiary which, if unpaid, would by law become a Lien upon its
property; and (c) all Indebtedness of the G&E Healthcare Borrower in excess of
the Threshold Amount and all Indebtedness of any BBP Subsidiary in excess of
$1,000,000.00, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Sections 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of the
Borrower’s material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.

6.08 Compliance with Laws and Contractual Obligations. Comply in all material
respects with the requirements of all Laws, all Contractual Obligations and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law,
Contractual Obligation or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted; or (b) the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the G&E Healthcare Borrower or such BBP Subsidiary, as the case may
be.

6.10 Inspection Rights. Without in anyway disturbing the right of quiet
enjoyment of a tenant under any Lease, permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
Borrowing Base Property, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers and independent
public accountants, all at the expense of the Borrower and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) for working
capital, capital expenditures and other general corporate purposes (including,
without limitation, property acquisitions) not in contravention of any Law or of
any Loan Document, (b) for the purposes specified in 815 ILCS 205/4(1)(l) (or
any substitute, amended or replacement statute). In addition, (i) the Loan
constitutes a business loan which comes within the purview of said 815 ILCS
205/4(1)(l), and (ii) that the Loan is an exempted transaction under the Truth
In Lending Act, 15 U.S.C. §1601 et seq.

6.12 Additional Borrowers. In connection with potentially adding a Borrowing
Base Property to the Borrowing Base, notify the Administrative Agent at the time
that any Person is to become a new BBP Subsidiary, and promptly thereafter (and
in any event within thirty (30) days), (a) cause such Person to (i) become a BBP
Subsidiary and a Borrower by executing and delivering to the Administrative
Agent a counterpart of this Agreement, a Joinder Agreement or such other
document as the Administrative Agent shall deem appropriate for such purpose,
and (ii) deliver to the Administrative Agent documents of the types referred to
in clauses (ii), (iii), (iv), (v) and (vi) of Section 4.01(a), together with
favorable opinions of counsel to such new BBP Subsidiary (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to in this clause (a)), and (b) cause the Borrower to
execute and deliver such Joinder Agreement or other document (including any new
pledge and security agreement or supplement to the Pledge Agreement, executed
and delivered on or in connection with the Closing Date) for the purpose of
causing the Equity Interests in such new BBP Subsidiary to be subject to a
perfected Lien in favor of the Administrative Agent in accordance with
Section 6.13(a)), together with favorable opinions of counsel to the Borrower
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in this clause (b)), all
such documentation referred to herein to be in form, content and scope
reasonably satisfactory to the Administrative Agent.

6.13 Pledged Equity Interests; Real Property and Other Collateral.

(a) Equity Interests. To the extent a Person is to become a BBP Subsidiary and a
Borrower as noted in Section 6.12 above, cause one hundred percent (100%) of the
issued and outstanding Equity Interests owned of record by the G&E Healthcare
Borrower with respect to each new BBP Subsidiary of the Borrower to be subject
at all times to a perfected Lien in favor of the Administrative Agent pursuant
to the terms and conditions of the Collateral Documents or such other security
documents as the Administrative Agent shall reasonably request.

(b) Borrowing Base Properties; Mortgages. Cause (i) all Real Property interests
related to the Borrowing Base Properties, and (ii) all personal property
(including, without limitation, any and all construction drawings, construction
plans and architectural renderings relating thereto and any leases, rents,
management contracts, franchise agreements and leasing agreements related
thereto (whether or not any such property is included in the Real Property
interests covered under clause (i)), owned by the Loan Parties and relating to
any Borrowing Base Properties (other than vehicles subject to certificates of
title) to, in each case, be subject at all times to first priority, perfected
and, in the case of the Real Property interest in each Borrowing Base Property
(whether leased or owned), title insured Liens in favor of the Administrative
Agent to secure the Obligations pursuant to the terms and conditions of the
Mortgages and other Collateral Documents, including, with respect to any such
Borrowing Base Property acquired subsequent to the Closing Date, such other
additional security documents as the Administrative Agent shall request
(including additional Mortgages or other Collateral Documents);

(c) Other Assets. Without limiting the foregoing, (i) cause all of the
Collateral (including, without limitation, each Borrowing Base Property) to be
subject at all times to first priority (except in the case of Property subject
to a Permitted Lien), perfected Liens in favor of the Administrative Agent to
secure the Obligations pursuant to the terms and conditions hereof and of the
Collateral Documents, and (ii) deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, appropriate UCC-1 financing statements, certified
resolutions and other organizational and authorizing documents of such Person,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Administrative Agent’s
Liens thereunder) and other items of the types required to be delivered
hereunder and pursuant to the Collateral Documents, all in form, content and
scope reasonably satisfactory to the Administrative Agent.

(d) Indemnity; Costs and Expenses. Indemnify and/or reimburse (as applicable)
the Administrative Agent for any and all costs, expenses, losses, claims, fees
or other amounts paid or incurred by the Administrative Agent to the extent paid
or incurred in connection with the filing or recording of any documents,
agreement or instruments related to the Collateral, the protection of any of the
Collateral, its rights and interests therein or any Loan Party’s underlying
rights and interests therein or the enforcement of any of its other rights with
respect to the Collateral; provided, that the reimbursement and indemnity
obligations set forth in this clause (d) shall be in addition to and in
furtherance of all other reimbursement or indemnity obligations of the Loan
Parties (including the Borrower) referenced herein or in any other Loan
Document.

6.14 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder, and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party is or is to be a party, and cause each of its
Subsidiaries to do so.



  6.15   Compliance with Terms of Approved Ground Leases; Material Easement
Agreements.

(a) The Borrower shall cause each BBP Subsidiary to make all payments and
otherwise perform in all material respects all obligations in respect of all
Approved Ground Leases related to the Borrowing Base Properties and keep such
Approved Ground Leases in full force and effect and not allow such Approved
Ground Leases to lapse or be terminated or any rights to renew such Approved
Ground Leases to be forfeited or cancelled, notify the Administrative Agent of
any default by any party with respect to such Approved Ground Leases and
cooperate with the Administrative Agent in all respects to cure any such
default, except, in any case, where the failure to do so, either individually or
in the aggregate, could not be reasonably likely to have a Material Adverse
Effect.

(b) Without limiting the foregoing, with respect to each Approved Ground Lease
or material easement agreements in favor of such Loan Party and related to any
Borrowing Base Property (as applicable):

(i) pay when due the rent and other amounts due and payable thereunder (subject
to applicable cure or grace periods);

(ii) timely perform and observe all of the material terms, covenants and
conditions required to be performed and observed by it as tenant thereunder
(subject to applicable cure or grace periods);

(iii) do all things reasonably necessary to preserve and keep unimpaired such
ground lease or easement agreement and its rights thereunder;

(iv) not waive, excuse or discharge any of the material obligations of the
lessor or other obligor thereunder;

(v) diligently and continuously seek the enforcement of the material obligations
of the lessor or other obligor thereunder;

(vi) not do, permit or suffer (i) any act, event or omission which would be
likely to result in a default or permit the applicable lessor or other obligor
to terminate or exercise any other remedy with respect to the applicable
Approved Ground Lease or easement, or (ii) any act, event or omission which,
with the giving of notice or the passage of time, or both, would constitute a
default or permit the lessor or such other obligor to exercise any other remedy
under the applicable agreement;

(vii) cancel, terminate, surrender, materially modify or materially amend any of
the provisions of any such Approved Ground Lease or easement or agree to any
termination, material amendment, material modification or surrender thereof
without the prior written consent of the Administrative Agent, such consent to
not be unreasonably withheld, delayed or conditioned;

(viii) deliver to the Administrative Agent all default and other material
notices received by it or sent by it under the applicable Approved Ground Lease
or easement agreement;

(ix) at Administrative Agent’s request, provide to Administrative Agent any
information or materials relating to such ground lease or easement agreement and
evidencing such Loan Party’s due observance and performance of its obligations
thereunder to the extent that such Loan Party has such information or materials
in its possession;

(x) not permit or consent to the subordination of such ground lease or easement
agreement to any mortgage or other leasehold interest of the premises related
thereto;

(xi) execute and deliver (to the extent permitted to do so under such Approved
Ground Lease or easement agreement), upon the request of the Administrative
Agent, any documents, instruments or agreements as may be required to permit the
Administrative Agent to cure any default under such Approved Ground Lease or
easement agreement;

(xii) provide to the Administrative Agent written notice of its intention to
exercise any option or renewal or extension rights with respect to such Approved
Ground Lease or easement at least thirty (30) days prior to the expiration of
the time to exercise such right or option and, upon the direction of the
Administrative Agent, duly exercise any renewal or extension option with respect
to any such ground lease or easement (provided, that each Loan Party hereby
appoints the Administrative Agent its attorney-in-fact, coupled with an
interest, to execute and deliver, for and in the name of such Person, all
instruments, documents or agreements necessary to extend or renew any such
Approved Ground Lease or easement;

(xiii) not treat, in connection with the bankruptcy or other insolvency
proceedings of any ground lessor or other obligor, any ground lease or easement
agreement as terminated, cancelled or surrendered pursuant to the Bankruptcy
Code without the Administrative Agent’s prior written consent;

(xiv) in connection with the bankruptcy or other insolvency proceedings of any
ground lessor or other obligor, ratify the legality, binding effect and
enforceability of the applicable Approved Ground Lease or easement agreement
within the applicable time period therefore in such proceedings, notwithstanding
any rejection by such ground lessor or obligor or trustee, custodian or receiver
related thereto;

(xv) provide to the Administrative Agent not less than thirty (30) days prior
written notice of the date on which the applicable Loan Party shall apply to any
court or other governmental authority for authority or permission to reject the
applicable Approved Ground Lease or easement agreement in the event that there
shall be filed by or against any Borrower any petition, action or proceeding
under the Bankruptcy Code or any similar federal or state law; provided, that
the Administrative Agent shall have the right, but not the obligation, to serve
upon the applicable Loan Party within such thirty (30) day period a notice
stating that (A) the Administrative Agent demands that such Loan Party assume
and the assign the relevant Approved Ground Lease or easement agreement to the
Administrative Agent subject to an in accordance with the Bankruptcy Code, and
(B) the Administrative Agent covenants to cure or provide reasonably adequate
assurance thereof with respect to all defaults susceptible of being cured by the
Administrative Agent and of future performance under the applicable Approved
Ground Lease or easement agreement; provided, further, that if the
Administrative Agent serves such notice upon the applicable Loan Party, such
Loan Party shall not seek to reject the applicable agreement and shall promptly
comply with such demand;

(xvi) permit the Administrative Agent (at its option), during the continuance of
any Event of Default, to (i) perform and comply with all obligations under the
applicable Approved Ground Lease or easement agreement; (ii) do and take such
action as the Administrative Agent deems necessary or desirable to prevent or
cure any default by such Borrower under such Approved Ground Lease or easement
agreement; and (iii) enter in and upon the applicable premises related to such
Approved Ground Lease or easement agreement to the extent and as often as the
Administrative Agent deems necessary or desirable in order to prevent or cure
any default under the applicable Approved Ground Lease or easement agreement;

(xvii) upon the occurrence and during the continuance of an Event of Default, in
the event of any arbitration, court or other adjudicative proceedings under or
with respect to any such Approved Ground Lease or easement agreement, permit the
Administrative Agent (at its option) to exercise all right, title and interest
of the applicable Loan Party in connection with such proceedings; provided, that
(i) each Loan Party hereby irrevocably appoint the Administrative Agent as their
attorney-in-fact (which appointment shall be deemed coupled with an interest) to
exercise such right, interest and title, and (ii) the Borrower shall bear all
costs, fees and expenses related to such proceedings; provided, further, that
each Loan Party hereby further agrees that the Administrative Agent shall have
the right, but not the obligation, to proceed in respect of any claim, suit,
action or proceeding relating to the rejection of any of the Approved Ground
Leases or easement agreements referenced above by the relevant ground lessor or
obligor as a result of bankruptcy or similar proceedings (including, without
limitation, the right to file and prosecute all proofs of claims, complaints,
notices and other documents in any such bankruptcy case or similar proceeding);
and

(xviii) deliver to the Administrative Agent (or, subject to the requirements of
the subject Approved Ground Lease, cause the applicable lessor or other obligor
to deliver to the Administrative Agent) an estoppel certificate in relation to
such Approved Ground Lease or easement agreement in form and substance
acceptable to the Administrative Agent, in its discretion, and, in any case,
setting forth (A) the name of lessee and lessor under the Approved Ground Lease
(if applicable); (B) that such Approved Ground Lease or easement agreement is in
full force and effect and has not been modified except to the extent
Administrative Agent has received notice of such modification; (C) that no
rental and other payments due thereunder are delinquent as of the date of such
estoppel; and (D) whether such Person knows of any actual or alleged defaults or
events of default under the applicable Approved Ground Lease or easement
agreement;

provided, that each Borrower hereby agrees to execute and deliver to the
Administrative Agent, within thirty (30) days of any request therefor, such
documents, instruments, agreements, assignments or other conveyances reasonably
requested by the Administrative Agent in connection with or in furtherance of
any of the provisions set forth above or the rights granted to the
Administrative Agent in connection therewith.

          6.16   [Reserved].   6.17    
[Reserved].
  6.18    
Additional Insurance Requirements for Borrowing Base Properties.

(a) Obtain and maintain, with respect to each Borrowing Base Property, at its
(or their) sole expense the following:

(i) property insurance with respect to all insurable property located at or on
or constituting a part of such Borrowing Base Property, against loss or damage
by fire, lightning, windstorm, explosion, hail, tornado and such additional
hazards as are presently included in “Special Form” (also known as “all-risk”)
coverage and against any and all acts of terrorism and such other insurable
hazards as the Administrative Agent may require, in an amount not less than one
hundred percent (100%) of the full replacement cost, including the cost of
debris removal, without deduction for depreciation and sufficient to prevent the
applicable Loan Parties and the Administrative Agent from becoming a coinsurer,
such insurance to be in “builder’s risk” completed value (non reporting) form
during and with respect to any construction on or with respect to such Borrowing
Base Property;

(ii) if and to the extent any portion of any of the improvements are, under the
Flood Disaster Protection Act of 1973 (“FDPA”), as it may be amended from time
to time, in a Special Flood hazard Area, within a Flood Zone designated A or V
in a participating community, a flood insurance policy in an amount required by
the Administrative Agent, but in no event less than the amount sufficient to
meet the requirements of applicable law and the FDPA, as such requirements may
from time to time be in effect;

(iii) general liability insurance, on an “occurrence” basis, against claims for
“personal injury” liability, including bodily injury, death or property damage
liability, for the benefit of the applicable Loan Party as named insured and the
Administrative Agent as additional insured;

(iv) statutory workers’ compensation insurance with respect to any work on or
about such Borrowing Base Property (including employer’s liability insurance, if
required by the Administrative Agent), covering all employees of the applicable
Loan Party and/or its applicable Subsidiary(ies) and any contractor;

(v) if there is a general contractor, commercial general liability insurance,
including products and completed operations coverage, and in other respects
similar to that described in clause (iv) above, for the benefit of the general
contractor as named insured and the Loan Party and the Administrative Agent as
additional insureds, in addition to statutory workers’ compensation insurance
with respect to any work on or about the premises (including employer’s
liability insurance, if required by the Administrative Agent), covering all
employees of the general contractor and any contractor; and

(vi) such other insurance (and related endorsements) as may from time to time be
required by the Administrative Agent (including but not limited to soft cost
coverage, automobile liability insurance, business interruption insurance or
delayed rental insurance, boiler and machinery insurance, earthquake insurance
(if then customarily carried by owners of premises similarly situated), wind
insurance, sinkhole coverage, and/or permit to occupy endorsement) and against
other insurable hazards or casualties which at the time are commonly insured
against in the case of premises similarly situated, due regard being given to
the height, type, construction, location, use and occupancy of buildings and
improvements.

(b) All insurance policies obtained by any Loan Party with respect to or in
connection with any Borrowing Base Property shall be issued and maintained by
insurers, in amounts, with deductibles, limits and retentions, and in forms
satisfactory to the Administrative Agent, and shall require not less than thirty
(30) days prior written notice to the Administrative Agent of any cancellation
or any change of coverage.

(c) All insurance companies providing coverage pursuant to clause (a) of this
Section 6.18 or any other general coverage required pursuant to any Loan
Documents must be licensed to do business in the state in which the applicable
Borrowing Base Property is located and must have an A.M. Best Company financial
and performance ratings of A-:IX or better.

(d) All insurance policies maintained, or caused to be maintained, by any Loan
Party with respect to any Borrowing Base Property, except for general liability
insurance, shall provide that each such policy shall be primary without right of
contribution from any other insurance that may be carried by such Loan Party or
the Administrative Agent and that all of the provisions thereof, except the
limits of liability, shall operate in the same manner as if there were a
separate policy covering each insured.

(e) If any insurer which has issued a policy of title, hazard, liability or
other insurance required pursuant to this Section 6.18 or any other provision of
any Loan Document becomes insolvent or the subject of any petition, case,
proceeding or other action pursuant to any debtor relief law, or if in the
Administrative Agent’s opinion the financial responsibility of such insurer is
or becomes inadequate, such Loan Party shall, in each instance promptly upon its
discovery thereof or upon the request of the Administrative Agent therefor, and
at the Loan Party’s expense, promptly obtain and deliver to the Administrative
Agent a like policy (or, if and to the extent permitted by the Administrative
Agent, acceptable evidence of insurance) issued by another insurer, which
insurer and policy meet the requirements of this Section 6.18 or any other
provision of any Loan Document, as the case may be.

(f) Without limiting the discretion of the Administrative Agent with respect to
required endorsements to insurance policies, all such policies for loss of or
damage to any Borrowing Base Property shall contain a standard mortgagee clause
(without contribution) naming the Administrative Agent as mortgagee with loss
proceeds payable to the Administrative Agent notwithstanding (i) any act,
failure to act or negligence of or violation of any warranty, declaration or
condition contained in any such policy by any named or additional insured;
(ii) the occupation or use of such Borrowing Base Property for purposes more
hazardous than permitted by the terms of any such policy; (iii) any foreclosure
or other action by the Administrative Agent under the Loan Documents; or (iv)
any change in title to or ownership of such Borrowing Base Property or any
portion thereof, such proceeds to be held for application as provided in the
Loan Documents.

(g) The originals of each initial insurance policy (or to the extent permitted
by the Administrative Agent, a copy of the original policy and such evidence of
insurance as may be acceptable to the Administrative Agent) shall be delivered
to the Administrative Agent at the time of execution of the applicable Mortgage,
with all premiums fully paid current, and each renewal or substitute policy (or
evidence of insurance) shall be delivered to the Administrative Agent, with all
premiums fully paid current, at least ten (10) Business Days before the
termination of the policy it renews or replaces. The applicable Loan Party shall
pay all premiums on policies required hereunder as they become due and payable
and promptly deliver to the Administrative Agent evidence satisfactory to the
Administrative Agent of the timely payment thereof.

(h) If any loss occurs at any time when the applicable Loan Party has failed to
perform the covenants and agreements set forth in this Section 6.18 with respect
to any insurance payable because of loss sustained to any part of the premises
whether or not such insurance is required by the Administrative Agent, then the
Administrative Agent shall nevertheless be entitled to the benefit of all
insurance covering the loss and held by or for the applicable Loan Party, to the
same extent as if it had been made payable to the Administrative Agent.

(i) Upon any foreclosure of any Mortgage or transfer of title to all or any
portion of any Borrower Base Property in extinguishment of the whole or any part
of the Obligations, all of the applicable Loan Party’s right, title and interest
in and to the insurance policies referred to in this Section 6.18 with respect
to such Borrowing Base Property (including unearned premiums) and all proceeds
payable thereunder shall thereupon vest in the purchaser at foreclosure or other
such transferee, to the extent permissible under such policies.

(j) The Administrative Agent shall have the right (but not the obligation) to
make proof of loss for, settle and adjust any claim under, and receive the
proceeds of, all insurance for loss of or damage to any Borrowing Base Property,
regardless of whether or not such insurance policies are required by the
Administrative Agent, and the reasonable expenses incurred by the Administrative
Agent in the adjustment and collection of insurance proceeds shall be a part of
the Obligations and shall be due and payable to the Administrative Agent on
demand. The Administrative Agent shall not be, under any circumstances, liable
or responsible for failure to collect or exercise diligence in the collection of
any of such proceeds or for the obtaining, maintaining or adequacy of any
insurance or for failure to see to the proper application of any amount paid
over to any Loan Party. Any such proceeds received by the Administrative Agent
shall, after deduction therefrom of all reasonable expenses actually incurred by
the Administrative Agent, including attorneys’ fees, at the Administrative
Agent’s option be (i) released to the applicable Loan Party, or (ii) applied
(upon compliance with such terms and conditions as may be required by the
Administrative Agent ) to repair or restoration, either partly or entirely, of
the Borrowing Base Property so damaged, or (iii) applied to the payment of the
Obligations in such order and manner as the Administrative Agent, in its sole
discretion, may elect, whether or not due (provided, that to the extent any such
proceeds are applied to any portion of the outstanding principal or interest on
any of the Loans, such proceeds shall be applied to all Outstanding Amounts on
any Loans pro rata based on the Total Outstandings). Notwithstanding the
foregoing, the Administrative Agent agrees to make such insurance proceeds with
respect to a Borrowing Base Property available to the Borrower for the repair
and/or restoration of such Borrowing Base Property if ALL of the following
conditions are met: (1) no Default or Event of Default exists hereunder or under
any other instrument evidencing, securing or otherwise relating to the
Obligations, (2) the cost to repair and/or restore the subject Borrowing Base
Property does not exceed thirty percent (30%) of the appraised value of the
Borrowing Base Property, as determined by the Administrative Agent in its sole
but reasonable discretion, (3) the repair and/or restoration of the Borrowing
Base Property can be completed on or before four (4) months prior to the then
applicable Maturity Date, as determined by the Administrative Agent in its sole
but reasonable discretion, (4) if the cost to fully repair and/or restore the
Borrowing Base Property exceeds the available insurance proceeds, as determined
by the Administrative Agent in its sole but reasonable discretion, the Borrower
deposits with the Administrative Agent the funds required, as determined by the
Administrative Agent in its sole but reasonable discretion, when added to the
available insurance proceeds, to complete the repair and/or restoration of the
Borrowing Base Property, (5) the Total Outstandings shall comply with the
Borrowing Base, and (6) all insurance proceeds and other required funds are held
by the Administrative Agent and disbursed, and the repairs and/or restoration of
the Borrowing Base Property completed, pursuant to the Administrative Agent’s
standard construction loan policies and procedures. In any event, the unpaid
portion of the Obligations shall remain in full force and effect and the payment
thereof shall not be excused.

(k) Each Loan Party shall at all times comply in all material respects with the
requirements of the insurance policies required hereunder and of the issuers of
such policies and of any board of fire underwriters or similar body as
applicable to or affecting any Borrowing Base Property.

6.19 Updated Appraisals. Acknowledge and agree that the Administrative Agent
shall have the right, in its discretion, to obtain, at the sole expense of the
Borrower, a new or updated Appraisal with respect to any of the Borrowing Base
Properties (in addition to the re-appraisals that may be required in connection
with the exercise of the Borrower’s option to extend the Maturity Date pursuant
to Section 2.14 and in addition to the appraisals that are to be delivered to
the Administrative Agent in connection with adding a property to the Borrowing
Base pursuant to Section 1.07), (a) upon the occurrence of a Default or an Event
of Default, (b) in any event, twelve (12) months after the date hereof in order
to determine compliance with the Borrowing Base relative to the Collateral
Amount, and (c) at the sole discretion of the Administrative Agent, with respect
to any Borrowing Base Property added after the date of this Agreement, twelve
(12) after the date such Borrowing Base Property is so added as a property to
the Borrowing Base; provided, without limiting the foregoing right of the
Administrative Agent, so long as no Event of Default shall have occurred and
then be continuing, the Administrative Agent shall, within fifteen (15) Business
Days following the written request of the Borrower and at the sole cost and
expense of the Borrower, order new or updated Appraisals for any of the
Borrowing Base Properties to the extent that the most recently delivered
Appraisal related to any such Borrowing Base Property is more than six
(6) calendar months old. In addition, to the extent the Administrative Agent
initially incurs any costs or expenses related to any new or updated Appraisal
provided for in this Section 6.19, the Borrower shall reimburse the
Administrative Agent upon demand in the amount of such costs or expenses. As
such new or updated Appraisals are obtained and approved by the Administrative
Agent, such Appraisals shall, immediately upon such approval, be used in the
determination of the BBP Value of the applicable Borrowing Base Property.

6.20 Title Insurance Policy. In connection with the addition of a Borrowing Base
Property to the Borrowing Base pursuant to Section 1.07, to the Administrative
Agent a Mortgage Policy with respect to the applicable Borrowing Base Property,
together with endorsements and in amounts acceptable to the Administrative
Agent, issued, coinsured and reinsured by title insurers acceptable to the
Administrative Agent, insuring the Mortgages to be valid first and subsisting
Liens on the property described therein, free and clear of all defects
(including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Liens and other Liens approved by the
Administrative Agent and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents, for
mechanics’ and materialmen’s Liens and for zoning of the applicable property)
and such coinsurance and direct access reinsurance as the Administrative Agent
may deem necessary or desirable and as may be available in the state where such
Real Property is located.

6.21. Borrowing Base Covenants. At all times, which shall be tested as of the
end of each calendar quarter (commencing with the calendar quarter ending on
September 30, 2010) and each time Borrower makes a Request for Credit Extension,
the Total Outstandings (plus, in the case of a Request for Credit Extension,
such amount that is being requested under the Loan), shall comply with the
Borrowing Base.

ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall not be Fully Satisfied, the Borrower shall not, nor
shall it permit any BBP Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of the
Borrowing Base Properties or any collateral granted under the Pledge Agreement,
whether now owned or hereafter acquired, other than the following (such shall be
referred to as “Permitted Liens”):

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 5.08(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person and which, with respect to the Borrowing Base
Properties, have been reviewed and approved by the Administrative Agent (such
approval to be in the sole discretion of the Administrative Agent);

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens, if any, to secure the obligations of a Defaulting Lender or an
Impacted Lender to fund risk participations hereunder; and

            (j )  
the interests of any ground lessor under an Approved Ground Lease.
  7.02    
Investments. Make any Investments, except:
  (a )  
Investments held by the Borrower in the form of cash equivalents;

(b) the G&E Healthcare Borrower may engage in the business it is engaged in on
the date hereof and other businesses reasonably related thereto; and

(c) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) obligations (contingent or otherwise) of the Borrower existing or arising
under any Swap Contract, provided that (i) such obligations are (or were)
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view”; and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
and

(c) Indebtedness incurred in the ordinary course of business.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person which results in a Change of Control, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person.

7.05 Dispositions.

(a) Unless otherwise permitted under Section 1.07, make any Disposition of any
Borrowing Base Property during the term of this Agreement; or

(b) notwithstanding anything contained herein to the contrary, make or permit to
occur any Dispositions of any material asset (including, without limitation,
capital stock or similar ownership interests) for less than its fair market
value if an Event of Default has occurred and is continuing or if such
Disposition would reasonably be expected to result in a Default or an Event of
Default (unless the Administrative Agent and Required Lenders have approved such
Disposition in writing, such consent to be granted or withheld in the discretion
of the Administrative Agent and the Lenders);

(c) as to each BBP Subsidiary, make any other Disposition or enter into any
agreement to make any other Disposition, except (in each case, to the extent
such Disposition is for no less than fair market value):

(i) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business; and

(ii) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property.

provided, that the provisions of Section 1.07 shall, to the extent inconsistent
with the terms of this Section 7.05, govern Dispositions of Borrowing Base
Properties.

7.06 Restricted Payments. Make any Restricted Payments to their respective
partners, shareholders or members, of any revenue received by or on behalf of
the G&E Healthcare Borrower or such BBP Subsidiary from the ownership and
operation of any property directly or indirectly owned by G&E Healthcare
Borrower or such BBP Subsidiary, including any Borrowing Base Properties if a
Default or an Event of Default has occurred and has not been waived or has
occurred during the prior two (2) calendar quarters; provided, however, during
such period the G&E Healthcare Borrower and such BBP Subsidiary may declare and
make Restricted Payments, directly or indirectly, to the Guarantor and their
other partners, shareholders or members on a pro rata basis to the extent
necessary for the Guarantor to maintain its status as a REIT. Notwithstanding
the foregoing or anything herein to the contrary, if either (a) an Event of
Default under Section 8.01(a) has occurred which has not been waived, or (b) the
Total Outstandings exceed the Borrowing Base, then without the Administrative
Agent’s prior written consent, no BBP Subsidiary shall be permitted to make any
Restricted Payments to any partners, shareholders or members.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
on the date hereof or any business substantially related or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower as would be obtainable by the Borrower at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided, that
the foregoing restriction shall not apply to transactions between or among
(a) any Borrower and the Guarantor or between and among any Borrowers, or
between and among any Loan Party or an Approved Manager (if applicable), or
(b) between any Loan Party and the Advisor under the Advisory Agreement, which
Advisory Agreement the Administrative Agent hereby approves; provided, however,
that the Advisory Agreement may not be terminated (except as specifically set
forth in the Advisory Agreement), or amended or otherwise modified in any way
which would materially or negatively impair the rights or obligations of the
Borrower without in each instance the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any BBP Subsidiary to make Restricted Payments to any Borrower or the Guarantor
or to otherwise transfer property to any Borrower or the Guarantor, (ii) of any
BBP Subsidiary to become a co-obligor and borrower of the Indebtedness of the
Borrower hereunder, or (iii) of the Borrower or any BBP Subsidiary to create,
incur, assume or suffer to exist Liens on any Borrowing Base Property or any
collateral pledged pursuant to the Pledge Agreement.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Borrowing Base Covenants. As of the applicable calculation date, fail to
comply with the Borrowing Base.

7.12 Capital Expenditures. As to any BBP Subsidiary, make or become legally
obligated to make any expenditure in respect of the purchase or other
acquisition of any fixed or capital asset (excluding normal replacements and
maintenance which are properly charged to current operations).

7.13 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required by GAAP, or (b) fiscal year, except with the
written consent of the Administrative Agent.

7.14 Ownership of Subsidiaries. Notwithstanding any other provisions of this
Agreement to the contrary, (a) permit any Person (other than a Loan Party) to
own any Equity Interests of any Borrowing Base Entity, except to qualify
directors where required by applicable law, (b) permit any Loan Party that owns
a Borrowing Base Property to issue or have outstanding any shares of preferred
Equity Interests, or (c) permit, create, incur, assume or suffer to exist any
Lien on any Equity Interests of any Borrowing Base Entity (other than pursuant
to the Collateral Documents).

7.15 Leases. Permit any Borrowing Base Entity to enter into, terminate, cancel,
amend, restate, supplement or otherwise modify any Material Lease relating to
any Borrowing Base Property, or enter into any Lease that is not on the
Borrower’s standard form of tenant lease approved by the Administrative Agent
for such Borrowing Base Property, without the prior written approval of the
Administrative Agent.

7.16 Sale Leasebacks. Permit any Loan Party to enter into any Sale and Leaseback
Transaction with respect to any Borrowing Base Property.

7.17 Intentionally Omitted.

7.18 Additional Borrowing Base Property Matters.

(a) Permit (i) any Borrowing Base Property to cease to be wholly owned by a Loan
Party or ground leased by a Loan Party pursuant to an Approved Ground Lease;
(ii) the existence of any material default or any event of default of a Loan
Party under any Approved Ground Lease with respect to any Borrowing Base
Property; (iii) any Borrowing Base Property to cease to be encumbered by a first
priority perfected Lien (subject only to Permitted Liens) in favor of the
Administrative Agent (for the benefit of the Lenders, the Administrative Agent
and the other Secured Parties); or (iv) any Borrowing Base Property to be
subject to any Lien other than a Permitted Lien.

(b) Without limiting the foregoing, neither the Borrower nor any other Loan
Party shall add any Borrowing Base Property to, or remove any Borrowing Base
Property from, the Borrowing Base, except in accordance with the provisions of
Section 1.07.

7.19 Insurance Proceeds and Condemnation Awards.

(a) In the event of any loss or damage to any portion of any Borrowing Base
Property due to fire or other casualty, or any taking of any portion of any
Borrowing Base Property by condemnation or under power of eminent domain, the
Administration Agent shall have the right, but not the obligation, to settle
insurance claims and condemnation claims or awards, unless the loss or damage is
less than $250,000.00. If (i) the loss or damage is less than $250,000.00, or
(ii) the Administrative Agent elects not to settle such claim or award, then the
applicable Borrowing Base Entity shall have the right to settle such claim or
award without the consent of the Administrative Agent or the Required Lenders;
provided that (A) such Borrowing Base Entity shall use the proceeds of any claim
or award to rebuild or restore the applicable Borrowing Base Property
substantially to its condition prior to the casualty or condemnation to the
extent permitted by Laws, and (B) such Borrowing Base Entity shall provide the
Administrative Agent with notice of the casualty or condemnations. Failure to
use the insurance proceeds received directly from the insurance company to
rebuild and restore shall constitute an Event of Default. In all other cases,
subject to Section 6.18(j) of this Agreement, the Administrative Agent shall
have the right (but not the obligation) to collect, retain and apply to the
Indebtedness all insurance and condemnation proceeds (after deduction of all
expense of collection and settlement, including reasonable attorney and
adjusters’ fees and expenses). Any proceeds remaining after application to the
Indebtedness shall be paid by the Administrative Agent to the Borrower or the
party then entitled thereto.

(b) If the Administrative Agent does not elect to or is not entitled to apply
casualty proceeds or condemnation awards to the Indebtedness and if the Loan
Parties are not entitled to settle such claims, all as provided under
Section 7.19(a), the Administrative Agent shall have the right (but not the
obligation) to settle, collect and retain such proceeds, and after deduction of
all reasonable expenses of collection and settlement, including reasonable
attorney and adjusters’ fees and expenses, to release the same to the Borrower
(or the applicable Borrowing Base Entity, at the instruction of the Borrower)
periodically, provided that the Borrower (or the applicable Borrowing Base
Entity) shall:

(i) expeditiously repair and restore all damage to the portion of the Borrowing
Base Property in question resulting from such casualty or condemnation,
including completion of the construction if such fire or other casualty shall
have occurred prior to completion, so that the Borrowing Base Property continue
to qualify as a Borrowing Base Property following such construction; and

(ii) if the casualty proceeds or condemnation awards are, in the Administrative
Agent’s reasonable judgment, insufficient to complete the repair and restoration
of the buildings, structures and other improvements constituting the Borrowing
Base Property as aforesaid, then the Loan Parties shall promptly deposit with
the Administrative Agent the amount of such deficiency.

Any request by a Loan Party for a disbursement by the Administrative Agent of
casualty proceeds or condemnation awards by the Borrower pursuant to this
Section 7.19 and the disbursement thereof shall be conditioned upon the Loan
Parties’ compliance with and satisfaction of the same conditions precedent as
would be applicable in connection with construction loans made by institutional
lenders for projects similar to the affected Borrowing Base Property, including
approval of plans and specifications, submittal of evidence of completion,
updated title insurance, lien waivers, and other customary safeguards.

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of interest on or principal of any
Loan or fee due hereunder, or (ii) within five (5) days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.12, 6.13, 6.15, 6.18, 6.21 or Article VII, or the Guarantor fails to
perform or observe any term, covenant or agreement contained in the Guaranty
Agreement; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days or the occurrence of an Event of Default (as
defined in the Guaranty Agreement) under the Guaranty Agreement; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(e) Cross-Default. (i) The Borrower (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) with
respect to the G&E Healthcare Borrower of more than the Threshold Amount, or
with respect to any BBP Subsidiary of more than $1,000,000.00, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or guarantee referred to in clause (A) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such guarantee referred to in clause (A) (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required, such Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower is the Defaulting Party (as defined in such
Swap Contract), or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Borrower is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Borrower as a result
thereof is greater than the Threshold Amount in the case of the G&E Healthcare
Borrower or $1,000,000.00 in the case of any BBP Subsidiary; or

(f) Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Loan Party
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Loan Party (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of ten (10) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Sections 4.01 or 6.13 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien on
the Collateral purported to be covered thereby; or

(m) REIT or QRS Status. If (i) at such time as the Guarantor satisfies the
requirements to elect and qualify for REIT status, the Guarantor fails to take
the necessary actions to so elect and qualify for REIT status, or (ii) at any
time after the Guarantor has so elected and qualified for REIT status, the
Guarantor shall, for any reason, lose or fail to maintain its status as a REIT,
or (iii) any BBP Subsidiary that is a corporation shall, for any reason, lose or
fail to maintain its status as a QRS.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated; or

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Sections 2.17 and 2.18, be applied by the Administrative Agent
in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders [including fees and time charges for attorneys who may be employees of
any Lender] and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations then owing under Secured Hedge
Agreements, ratably among the Lenders and the Hedge Banks in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

8.04 Special Provision Regarding Failure to Comply with Borrowing Base.
Notwithstanding any provision herein or in any other Loan Document to the
contrary (including Section 8.01(b)), each of the Administrative Agent and the
Lenders agrees that the failure of the Borrower and the other Loan Parties to
comply with the Borrowing Base set forth in Section 6.21 (any such failure, a
“Borrowing Base Failure Event”) shall not constitute an Event of Default if the
Borrower, within thirty (30) days after determining that such Borrowing Base
Failure Event shall have occurred, (a) repays the principal of the Loan in the
amount, as determined by the Administrative Agent, sufficient to bring the
Borrowing Base into compliance, or (b) in lieu of making such payment, the
Borrower posts with the Administrative Agent cash collateral, or other
collateral acceptable to the Administrative Agent in its sole and absolute
discretion, during the period that the Borrowing Base is not satisfied.
Following the occurrence of a Borrowing Base Failure Event, the Borrower shall
not submit any Request for Credit Extension unless and until the condition
giving rise to such Borrowing Base Failure Event shall no longer exist, the
Borrower and the other Loan Parties are in full compliance with the covenants
set forth in Section 6.21, and all other conditions for such Credit Extension
(including those conditions set forth in Article IV) have been satisfied.

ARTICLE IX.
ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Loan Party or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02), or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed), and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners or Arrangers (if any) listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or any other Obligations shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10 Collateral Matters. Each of the Lenders (including each Lender in its
capacity as a potential Hedge Bank) irrevocably authorize the Administrative
Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations), (ii) that is sold or to be sold as part of or in connection with
any sale permitted hereunder or under any other Loan Document, or (iii) subject
to Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property. In each case
as specified in this Section 9.10, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as the Borrower may reasonably request to evidence the release of such
item of Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, in such case
in accordance with the terms of the Loan Documents and this Section 9.10.

9.11 Secured Hedge Agreements. Except as otherwise expressly set forth herein or
in any Collateral Document, no Hedge Bank that obtains the benefits of
Section 8.03, any Collateral by virtue of the provisions hereof or of any
Collateral by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Hedge Bank. No Swap Counterparty shall have any rights, remedies
or benefits under this Agreement.

ARTICLE X.
MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document, or
change the manner of computation of any financial ratio (including any change in
any applicable defined term) or any fee payable hereunder without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest at
the Default Rate or to waive any Event of Default under Section 8.01(a) upon
payment of the amount that was not paid when due or within the timeframe
otherwise specified for payment in such Section 8.01(a);

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) change the definitions of the terms “Mortgageability Amount” or “Collateral
Value Amount” without the written consent of the Required Lenders;

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of the Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or

(h) release, without the written consent of each Lender, all or substantially
all of the Collateral in any transaction or series of related transactions;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender, and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by all Lenders other than one
(1) non-consenting Lender, the Borrower may replace such non-consenting Lender
in accordance with Section 10.13.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Assignment and Assumption.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent,
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to the Borrower Materials that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to the Borrower or
its securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02, and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii)  all
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any other Loan Party, or any
Environmental Liability related in any way to the Borrower or any other Loan
Party, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000.00, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment, or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $2,500.00; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or BBP Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this subsection
(vi), then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01 and 10.04 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
"Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or BBP Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 3.01 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.01
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.15(c), or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section, or
(ii) becomes available to the Administrative Agent, any Lender, or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower. For purposes of this Section, “Information” means all information
received from the Borrower or any BBP Subsidiary relating to the Borrower or any
BBP Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any BBP Subsidiary,
provided that, in the case of information received from the Borrower or any BBP
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (x) the
Information may include material non-public information concerning the Borrower
or a BBP Subsidiary, as the case may be, (y) it has developed compliance
procedures regarding the use of material non-public information, and (z) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby, and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY ILLINOIS STATE OR FEDERAL COURT SITTING IN THE
CITY OF CHICAGO IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH COURTS. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent are arm’s-length
commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, on the
other hand, (ii) each of the Borrower and the other Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (iii) the Borrower and each other Loan Party is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (b)
(i) the Administrative Agent is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person,
and (ii) the Administrative Agent has no any obligation to the Borrower, any
other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent and its
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and the Administrative Agent has no obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution”, “signed”, “signature” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any state laws based on the Uniform
Electronic Transactions Act.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

10.19 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.20 Rights of Contribution. Each Borrower hereby agrees as among themselves
that, in connection with payments made hereunder, each Borrower shall have a
right of contribution from each other Borrower in accordance with applicable
Law. Such contribution rights shall be subordinate and subject in right of
payment to the Obligations until such time as the Obligations have been
irrevocably paid in full and the commitments relating thereto shall have expired
or been terminated, and none of the Borrowers shall exercise any such
contribution rights until the Obligations have been irrevocably paid in full and
the commitments relating thereto shall have expired or been terminated.

10.21 Joint and Several Liability. With respect to the definition of the
“Borrower” hereunder or in any other Loan Document, except where the context
otherwise provides, (a) any representations contained herein or in any other
Loan Documents of the Borrower shall be applicable to each Borrower, (b) any
affirmative covenants contained herein or in any other Loan Documents shall be
deemed to be covenants of each Borrower and shall require performance by all
Borrowers, (c) any negative covenants contained herein or in any other Loan
Documents shall be deemed to be covenants of each Borrower, and shall be
breached if any Borrower fails to comply therewith, (d) the occurrence of any
Event of Default with respect to any Borrower shall be deemed to be an Event of
Default hereunder or thereunder, and (e) any Obligations of Borrower (i) shall
be deemed to include any Obligations of the Borrower, or any Obligations of any
one of them, and (ii) shall be joint and several. Each Borrower recognizes that
credit available to it under the Loan is in excess of and on better terms than
it otherwise could obtain on and for its own account and that one of the reasons
therefor is its joining in the credit facility contemplated herein with all
other Borrowers. Consequently, each Borrower, jointly and severally, hereby
assumes and agrees fully, faithfully and punctually to discharge all Obligations
of all of the Borrowers.

[SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



    BORROWER:



    GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP,



    a            Delaware limited partnership



    By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,



    a            Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer


G&E HC REIT II LACOMBE MOB, LLC,
a Delaware limited liability company

By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP

a Delaware limited partnership, its sole Member

By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,

a Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer
G&E HC REIT II PARKWAY MEDICAL CENTER, LLC,



    a            Delaware limited liability company



    By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP,



    a            Delaware limited partnership, its sole Member



    By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,



    a            Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer
[SIGNATURES CONTINUE ON FOLLOWING PAGE]
ADMINISTRATIVE AGENT
AND A LENDER:


BANK OF AMERICA, N.A.,
as Administrative Agent and as a Lender
By: /s/ Christopher A. Thangaraj
Name: Christopher A. Thangaraj
Title: Vice President

2